Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.1 Filed 02/02/21 Page 1 of 55

65

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

THE PEOPLE OF TEMPLE NO. 13
Case: 2:21-cv-10328

Judge: Edmunds, Nancy G.

MJ: Grand, David R.

Filed: 2/2/2021

CMP PEOPLE OF TEMPLE NO. 13 VS STATE OF

(Write the full name of each plaintiff who is filing this complaint. MICHIGAN, ET AL (DP)
If the names of all the plaintiffs cannot fit in the space above, .
please write “see attached” in the space and attach an additional Jury Trial: C] Yes No

page with the full list of names.) (check one)

Vv.

STATE OF MICHIGAN ET AL

U.S. DEPARTMENT OF JUSTICE / DEA
COUNTY OF OAKLAND PROS OFFICE
BLOOMFIELD TWP POLICE DEPARTMENT
STATE OF MICHIGAN 48TH DISTRICT COURT

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

Complaint for a Civil Case

POOR QUALITY ORIGINAIS ~~

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.2 Filed 02/02/21 Page 2 of 55

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IL The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.
Name
Street Address

City and County
State and Zip Code

Telephone Number
E-mail Address

B. The Defendant(s)

PEOPLE OF TEMPLE NO. 13
53 1/2 W. Huron St. Ste. 215
Pontiac, Oakland

Michigan [48342]
800.803.7107
pmilesel@mstal3gov.com

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
For an individual defendant, include the person’s job or title (if known). Attach

additional pages if needed.
Defendant No. 1

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 2

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

STATE OF MICHIGAN

 

PO Box 30013
Lansing, Ingham
Michigan, 48909
(517) 373-3400

 

U.S. DEPARTMENT OF JUSTICE/DEA

 

950 Pennsylvania Avenue, NW

 

Washington DC 20530-0001

 

 
 

 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.3 Filed 02/02/21 Page 3 of 55

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

Il.

Defendant No. 3

 

 

Name SOM/48TH DISTRICT COURT
Job or Title c/o OFFICE OF CHIEF JUDGE
(if known)

Street Address 4280 Telegraph

 

City and County Bloomfield Township, Oakland
State and Zip Code Michigan, 48302
Telephone Number

E-mail Address
(if known)

 

 

Defendant No. 4

 

 

Name BLOOMFIELD TOWNSHIP POLICE DEPT
Job or Title c/o OFFICE OF MAYOR

(if known)

Street Address 45 EB. Long Lake Road

 

City and County Bloomfield Hills, Oakland
State and Zip Code Michigan, 48303
Telephone Number

E-mail Address
(if known)

 

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.

§ 1332, a case in which a citizen of one State sues a citizen of another State or nation and the
amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [7] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.4 Filed 02/02/21 Page 4 of 55

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

See attached exhibit GSD NO. 701911200000 pg. 3 of 6 par. 1. et seq.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name)
is a citizen of the State of (name)

 

b, If the plaintiff is a corporation
The plaintiff, (name)
is incorporated under the laws of the State of (name)

, and has its principal place of business in the

7

State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff)

2. The Defendant(s)

a. If the defendant is an individual

 

 

 

 

The defendant, (name) , is a citizen of the
State of (name) . Oris a citizen of (foreign
nation)

b. If the defendant is a corporation
The defendant, (name) , is incorporated
under the laws of the State of (name) , and

 

has its principal place of business in the State of (name)

. Or is incorporated under the laws of
(foreign nation) , and has its principal place
of business in (name)

 

 

(If more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant.)

4
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.5 Filed 02/02/21 Page 5 of 55

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case
3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes
or the amount at stake—is more than $75,000, not counting interest and costs of
court, because (explain):

See attached exhibit GSD NO. 701911200000 pg. 4 of 6. sec. B. par. 2. et seq.

Ill. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly
as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

See attached exhibit GSD NO. 70191120000 pg. 3 sec. A. par. 1. et seq.
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.6 Filed 02/02/21 Page 6 of 55

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages.

See attached exhibit GSD NO. 70191120 sec. B. pg. 4. par. 2.; par. 3; pg. 6 of 6, (last
paragraph).

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonftivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

 

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-

related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 277% 2021

Signature of Plaintiff <Sreeler ~inilir EL, 1S [Devens Mines
Printed Name of Plaintiff TEMPLE NO. 13
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.7 Filed 02/02/21 Page 7 of 55

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

Additional Information:
Additional attachment:
Exhibit 0

Exhibit 1

Exhibit 2

Exhibit 3

Exhibit A

Exhibit B

Exhibit C

Exhibit D

Exhibit E
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.8 Filed 02/02/21 Page 8 of 55

C an ;
The Moorish Science Temple of America, Bue. sw
PROPHET NOBLE DREW ALI, FOUNDER
Pee th: RAR ASEAN PHY ow PHU ME Gab NDa spas? “Mbt dt RYE vat sy
tee ENS PRIN EES Ped ea ad PRep 2 Sa by ioe tabs eal Vy ER od PORN ae NP ship |
GMM PONS ba tet UNDDSER Ue ahs ps

 

TEMPLE NO. 13 BROTHER P. MILES EL, GRAND SHEIK
OFFICE OF GRAND SHEIK

PO Box 430186

Pontiac, Michigan [48343]

United States Republic, North America

1 (800).803.7107

TEMPLE NO. 13 GRAND SHEIK DECREE NO. 701911200000

County of OAKLAND COMPLAINT NO. 70191120000037572768
Pontiac

THE PEOPLE OF TEMPLE NO. 13 Date of Offense: July 20, 2020

VS. Location: TWP OF BLOOMFIELD
STATE OF MICHIGAN, ET AL Complainant: TEMPLE NO. 13 ®

Complaining Witness: BROTHER P. MILES EL®

IN UNITED STATES DISTRICT COURT
EASTERN DIVISION
OFFICE OF CLERK
c/o 231 W Lafayette Bivd
Detroit, MI. USA 48226

TO: REPS OF DEFENDANTS:

1. RESPONDEAT SUPERIOR
STATE OF MICHIGAN

clo OFFICE OF GOVERNOR
George W. Romney Building

P.O. Box 30013

Lansing, Ml 48909
(517) 373-3400

www.mstai3gov.com The names & symbols are 1 of 6
pmilesel@mstal3eoy com covered by copyrights and
registration. ®©
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.9 Filed 02/02/21 Page 9 of 55

2. RESPONDEAT SUPERIOR
STATE OF MICHIGAN
48™ DISTRICT COURT
cio OFFICE OF CHIEF JUDGE
4280 Telegraph Rd
Bloomfield Township, 48302.

3. RESPONDEAT SUPERIOR
STATE OF MICHIGAN
COUNTY OF OAKLAND
clo OFFICE OF DISTRICT ATTORNEY
1200 North Telegraph, West Wing - Building #14E,
Pontiac, MI 48341.

4. RESPONDEAT SUPERIOR
BLOOMFIELD TOWNSHIP
POLICE DEPARTMENT
clo OFFICE OF MAYOR
45 E Long Lake Road

le Hills, Ml 48304

5. RESPONDEAT SUPERIOR
U.S. DEPARTMENT OF JUSTICE
DRUG ENFORCEMENT AGENCY
clo OFFICE OF ATTORNEY GENERAL
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

RE:

1. Hand, Beth M. [BETH M. HAND] doing business as ASSISTANT
PROSECUTOR for the County of Oakland [OAKLAND COUNTY] 1200

North Telegraph, West Wing - Building #14E, Pontiac, Ml 48341, United States
Republic, North America

2. Marten, Kelly [KELLY MARTEN] doing business as OFFICER for
BLOOMFIELD TOWNSHIP 4200 Telegraph Rd, County of Oakland, Ml.
USA 48302.

3. Overby, J. [J. OVERBY] doing business as BLOOMFIELD TOWNSHIP
DETECTIVE (alleged Complaining Witness) 4200 Telegraph Rd, County
of Oakland, MI. USA 48302

The names & symbols are 2 of 6
covered by copyrights and
registration. @©

 
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.10 Filed 02/02/21 Page 10 of 55

4. Comerford, David [DAVID COMERFORD] doing business as
BLOOMFIELD TOWNSHIP OFFICER, 4200 Telegraph Rd, County of
Oakland, MI. USA 48302

5. Huizdos, John (JOHN HUIZDOS] doing business as OFFICER/REP for
BLOOMFIELD TOWNSHIP POLICE DEPARTMENT 4200 Telegraph Rd,
County of Oakland, MI. USA 48302.

6. Hill, John [JOHN HILL] (unidentified agent) doing business as AGENT for
DRUG ENFORCEMENT AGENCY c/o U.S. DEPARTMENT OF JUSTICE,
431 Howard, MI. USA 48226.

7. Ball, Andy [ANDY BALL] doing business as OFFICER for BLOOMFIELD
TOWNSHIP, 4200 Telegraph Rd, County of Oakland, Mi. 48302.

8. Smalls, Kimberly, F [SMALLS, KIMBERLY, F] doing business as Judge for
BLOOMFIELD TOWNSHIP/STATE OF MICHIGAN 48" DISTRICT
COURT, 4280 Telegraph Rd, Bloomfield Township, MI. 48302

ON BEHALF OF THE PEOPLE OF TEMPLE NO. 13

By virtue of the authority granted in me as Grand Sheik by the Charter for Temple No. 13 and
ACT 1 of the Divine Constitution and By-Laws of the Moorish Science Temple of America, Love,
Truth, Peace, Freedom and Justice including the 25 Articles of the Moorish Peace Treaty Law
and Constitution for the United States of 1787 A.D.; Title 18 USC section 241: 18 USC section
242: 18 USC section 249: 18 USC section 287; 42 USC section 14141; 25 CFR Section 11.404;
28 USC Section 4101 (1)/MCL 600.2901; FRCP 12 B (1) et seq; in conjunction with Clearfield
Trust Co v. United States 318 U.S. 363 (1943).

|, Brother P. Miles El, Grand Sheik of Temple No. 13, Moorish Science Temple of America,
Prophet Noble Drew Ali, Founder, do hereby exercise original jurisdiction over the estate in
question according to Love, Truth, Peace, Freedom and Justice. Therefore,

| do hereby declare the following:
A. COMPLAINT

4. On 15/JANUARY/2020 A.D., Age 1, 1985 A.D. Brother T. Miles El, Moorish American
commonly known as Thunder-Kahraba Morocco Miles El, and his daughter Navy Miles
EI under trust to NOBLE DREW ALI in care of TEMPLE NO. 13, hereinafter referred to
as, “Victims”, officially registered Complaint No. 70191 120000037572768 at TEMPLE
NO. 13 OFFICE OF SECRETARY in accordance with the Divine Covenant of Love,
Truth, Peace, Freedom and Justice. Pursuant to Compiaint No.
70191120000037572768 claims the Victim’s divine rights were violated by Respondents

The names & symbols are 3 of 6
covered by copyrights and
registration. @©

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.11 Filed 02/02/21 Page 11 of 55

unwarranted and willful misconduct, while alleging to be acting in lawful performance of
duty, contrary to the operations of constitutional law.

B. DECREE FOR RELIEF GRANTED.

2. Respondents are hereby ordered to pay Restitution in certain sum of $§,000,000.00
USD in gold/silver and/or property of equal value due effectively immediately to the
fullest extent of the law and/or within 30 days of the receipt of this said DECREE,

payable to the injured party (Victims), according to Love, Truth, Peace, Freedom and
Justice.

e The STATE OF MICHIGAN and the Respondeat Superiors identified above
pursuant to this DECREE are hereby held liable for full payment of Restitution at

($7,000.000,00 USD) in gold / silver and/or property of equal value, per
addressed Respondeat Superior, to equal up to sum total of said restitution.

3. CASE ACCOUNT NO. [2020376] (res) is hereby ordered dismissed with prejudice ab
initio due to Respondent’s are in want of jurisdiction and authority over the estate in
question including but not limited to Representatives Respondents for the 48" District
Court, at 4280 Bloomfield Township, County of Oakland, MI. 48302.

C. GROUNDS.

4. According to Love, Truth, Peace, Freedom and Justice. The facts and evidence of
record herein attached substantiate Victim’s said claim of personal injury due to Divine
Rights Violation by Respondent's willful misconduct in breach of the public trust, while
establishing a common practice and commission of discriminatory, unwarranted,
unconstitutional activities and collusion by Respondents collectively under the color of
law with the intent to cause severe injury to Moorish Americans.

5. The evidence collectively provides the corpus delicti and/or satisfies the requirements

' with respect to the production of proof of claim in support of Registered Complaint No.
70191120000037572768. Furthermore, said COMPLANT verifies that Respondents willfully
deprived the Victim of his Nationality and Birthrights (divine rights) attempting to
establish jurisdiction and authority over the estate in question contrary to constitutional
law in violation of ACT 6 Divine Covenant of Love, Truth, Peace, Freedom and Justice.

6. Exhibit 0: File No. [194916_main] validates the Agents/DEA knowingly committed
perjury by producing/publishing a false report to Agent Marten of Bloomfield Township
with respect to witnessing a “hand to hand” contrary to Exhibit 3 Page 9 paragraph 2 of
the DEA Report in care of Department of Justice attempting to illegally establish
jurisdiction over the estate in question.

The names & symbols are 4of6

covered by copyrights and

registration. @©

wwwerasta L3gov.cor:

  

spilesoli@onsre TA
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.12 Filed 02/02/21 Page 12 of 55

7. Exhibit 0: File No. [194916_main] confirms Agents/Bloomfield Township willfully
conspired to commission or attempt to commission, based on the said false report
issued by Agents/DEA to deprive, the divine rights of the Victims. The said exhibit
furthers confirms Victim deny Respondents erroneous request for jurisdiction over the
estate in question. The Respondent acknowledges lack of jurisdiction and continue to
deprive the Victim of his divine right without due process of law contrary to the
operations of the Supreme of Law of the land, while alleging to be acting in their lawful
performance of duty according to exhibit 1.

8. Pursuant to Exhibit 2 & Exhibit 3 Respondents attempts to deprive the Victims of their
Nationality and Identification by falsely alleging and/or publishing Victims race as
BLACK/AFRICAN AMERICAN and/or BLACK MALE to deprive the Victim of his/her
Nationality and Birthrights as Moorish Americans contrary to the Supreme Law of the
Land.

9. Respondents willful misconduct, while alleging to be acting in lawful performance of duty
according to Exhibit 1 constitutionally warrants the said DECREE by DEFAULT, due to
failure to uphold Oath of Office according to Article 11 Michigan Constitution of 1963;
Article 6 U.S. Constitution 1787.

10. Respondents willful misconduct in the Production of a False Report constitute perjury
and defamation of character, while alleging to be acting in lawful performance of duty.

11. Unwarranted Search / Seizure:

j. Moorish Vessel of record according to exhibit 2 / exhibit 3.
ii. Moorish Finance of record according to exhibit 2/exhibit 3.
iii. Other Moorish property was seized see exhibit 2/exhibit 3.

12. Unlawful Imprisonment contrary to federal and state law. .

 

/
ATTACHMENTS.
e Exhibit A: Moorish American Verified Complaint No. 70191120000037572768
e Exhibit 0: Video 194916_main, etc.
Whey ennbe yl ogre ce The names & symbols are 5 of 6

   

oan oe covered by copyrights and
registration. @©
OE

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.13 Filed 02/02/21 Page 13 of 55

e = 6Exhibit 1: Oakland County Unverified Complaint No.20-75864

e Exhibit 2: Bloomfield Township CR No. 200013515

e Exhibit 3: DEA Report No. 701112000037572683
ADDITIONAL ATTACHMENTS:

e Exhibit B: Nationality & Identification Card(s)

e Exhibit C: Temple No. 13 Charter

e Exhibit D: Divine Constitution & By-Laws

e =©Exhibit E: Affidavit of Organization (Our Authority)

e =6Exhibit F: 1787 Moorish Peace Treaty & Constitution for USA 1789

 

{, Brother P. Miles El, Divine Minister/GS do hereby demand in accordance with law that this
said DECREE is hereby ordered enforced effectively immediately by the honorable
Representatives of the United States District Court Eastern Division identified above pursuant to

Love, Truth, Peace, Freedom and Justice.

By: Loe Gee “ilitea LK Divine Minister.
Brother P. Miles El, Grand Sheik

NOBLE DREW ALI, The Prophet.

TEMPLE NO. 13 ®©™

All Rights Reserved to the course of Divine Law.

The names & symbols are 6 of 6
covered by copyrights and

registration. ®©
Fwd: Affidavit of Truths28-NGE-DRG ECF No.1, PagelD.14 iam ORKEH RpRAg oes

     
  
  
  
  
  
    
  
 
 

“3s. Thunderkahraba Miles-El .. ce20-0 6 0...
“) pmilesel 2- isa 3 0.02 e

ee Exhib i+
Friday, January 15, 12:54 AM

meee Forwarded message ---------

From: Thunderkahraba Miles-El <kahrabacargo@gmail.com> ©
Date: Sat, Jan 9, 2021 at 9:32 PM

Subject: Fwd: Affidavit of Truth
To: <omarimilesel@gmail.com>

waeneeen- Forwarded message ---------

rom: Thunderkahraba Miles-El <kahrabacargo@gmail.com>
ate: Sat, Jan 9, 2021 at 9:31 PM

ubject: Affidavit of Truth
0: <omarimilesel@gmail.com>

January 9, 2021

AFFIDAVIT OF TRUTH
BY THUNDERKAHRABA MOROCCO MILES EL

n July 20" 2020 | was driving back into Pontiac driving on Franklin rd when | notice a police car pulling up on
y vehicle fast with his lights on. | pulled over to the side and the police got behind me.it was a Bloomfield

uad car. | didn’t know why he was pulling me over because | wasn't driving fast or broke any traffic violation
lus | had my 2 year daughter in the car with me. | proceeded to pull over. The officer approached my vehicle
nd asked me for my license, registration, and proof of insurance, he also told me to turn my vehicle off which |
hought was extremely odd however | complied with the officers order. | gave him my license and registration
ut couldn't locate my insurance. | told the officer | cant find my insurance he said its ok and then he

ar. He came back moments later and asked can he search my car. | thought that question was odd and rude
eeing that | had a infant in the car and | had done nothing wrong | told him NO. He then left my car and went
ack to his car. | noticed more Bloomfield officers pulling up, | immediately got nervous. | started to look more
or my insurance because | know that they will try and force you to step out of your vehicie if you didn’t provide
root of insurance so | begin to scramble throughout my vehicle looking for that document. The officer was on
is phone communicating with someone then he approached my car again asking can he search my car and |
Id him NO and that | have a CHILD in the car what is this about, he didn’t tell me why he wanted to search my
ar and then said hang tight someone wanted to talk to me. Then the officer left again and then another officer

pproached my car from the passenger side and begin to look in my car and asked could he search the vehicle.
1/2 Ae Beek
wil Ula ONIGEr INU as Well. | Sutter trom anxi trauma b 8 pf law penfersem rotighout this
sountry and Gaeta. \ihat\-AaNa Belsdnaly expserned Inysete lodain fi get aiteiee because | knew they were

about to violate my rights and violated my daughter. | saw them huddle up and put on gloves and approach my
sar. | knew this would end up with them smashin my windows and traumatizing my daughter my first obligation
and duty as a Moorish American and Under the ivine Constitution and By Laws as a Moorish American is to
srotect my child against foreign and domestic terrorist. | believed that the officers were being unreasonabie and
vere violating my DIVINE RIGHTS. So | left the scene to get my daughter to safety from these ROGUE officers
who were blatant! violating the law. | drove to fildew st in Pontiac Michigan were | saw people outside so |
darked my car behind a persons house because | didn’t know if those officers would Start shooting and kill my
laughter. | got out of the car and went to a house where there was people and | ask them to take my daughter

deing killed by those officers. The integrity of law enforce in this country is non-existent. When in the
_ andercover agents custody they asked me what happen. I told them | feared for my life and | was protecting my

jJaughter. They seemed to already have a conclusion as to why | left. They kept asking me questioned that

ny income which was my taxes, bank Statement, and corporation documents to 3 of m businesses. Kahraba
2argo, Trap Market Place, and THUNDERKAHRABA MOROCCO MILES EL LLC which is a holding company. |
Old them I just received a government load in the amount of yet they still took my phone and
ny $5,200 out of my front pocket. Then they handed me back overto f e Bloomfield police department. The
3loomfield Office immediately turned his recording off and said Im so sorry | didn’t want to pull you over those

2ops that you were talking to are Federal agents, and They instructed us to pull you over. He then said | was
about to go home and | got a call to stop you.

They then took me to Bloomfield police station where | stayed almost 3 days without being charged or
2ven Seeing a judge which js against the law.

This statement is of the FACTS of what happened the day of July 20! 2020.

 

2/2
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.16 Filed 02/02/21 Page 16 of 55

 

he ra

 

 

 

ON ‘aonsnr
ae MIM GAO] BSISW JO UBIOM AJOH aU) Jo
Wee TSO TALE uP NOA Yeuy auejap Aqasau

. Ue ed UBiby Usuie4 INO Jo pos
jO BU oe | OT : ~UE YEDDNG ‘pewweuyoy,

0 a a ~OU OAA “D8 ‘SUB WaWY
Oy ERBAR 2 0007 a reg any {oO sjdweay aouaios
a “ - | : | _ oss eens) AYSUOHEN INOA St SIM]

 

yee 2D > TT RA te re na . ;- ~ LC

cm 7s 2 ee '¥ ‘ _ ee . ’ .
: Layer fi 4 , ‘ : RAS soe Ree Le os
ty 3

oy XE)

 
 
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.17 Filed 02/02/21 Page 17 of 55

 

amen +

ZE00Z2 2) uoIBuiusenn 4S 19ANS WIG GOB6Z .89YO BWOH
yaudoig YL |W M3YC 3IGON
.W SA AHL JO N3ZILIO V WV I. BONSN
pce WoOpees4 ‘@DRag YINIy ‘BAO] ‘eDaW JO UBIOH AJOH AU) JO
SME] AUIAIG a4) JapuN wajsoy eB ae NOK yeu, aeap Aqasay
Op : pseo si) Aweo yeu) noA uodn aq ‘yRIy Yaujey JNO JO por)
au} yo sBuissajq ayy Aew ‘snionjuod pue yeppng ‘pawweyony
‘SMS@C isJeUdOlg BUIAIG ayy JIE JOUOY JAA “9J9 SUBDEWY
USHOOW au) JOY S}yBuUIg puUe ‘edWewWY jo ajdwal B0UaIDS
USHOOW 34} 40) PIED UOHEdyUAp| pue AyjeuoneN snOA Ss! siut

amen
Fe - wy YT}, > f

. f -y
en ae
y
\
4
a

 
 
 

VI a

 
 

 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.18 Filed 02/0264/fg%-18 of 55

ISLAM

CHARTER

  

YAN

ALLAH

Moorish Science Temple
0
America, In.

 
    
    
        
     
      
       
 

To All Whom These Presents May Come,

Greeting.

The Home Office.

  

By virtue of the authority vested in The Most Holy Prophet. Noble Drew Ali and
The Moorish Science Temple of America, Inc., by a lawfully granted Charter of the State

of Illinois hath granted this
CHARTER

to this branch of the Moorish Science Temple of America, Inc. at_._—-
in the County of. A ch and State of Le

to be styled and known as— = pe No.. 5

invested with all the powers and privileges of a Subordinate Temple within the juriedic-
tion of the said Home Office. >

Hear Ye!

Jurisdiction aforesaid by virtue of whose authority it exists, while acting in con-
formity with the laws, rules and regulations of the Home Temple and the said sub-
ordinate Temple aforesaid, being duly and lawfully organized, constituted and established.
is hereby authorized and empowered to initiate and confer the degrees of said Temple
in aceordance with the established forms and usages upon all such persons as are duly
and lawfully qualified. To promote and practice the teachings of all the true and divine
prophets: Jesus, Mohammed, Buddha, Confucius, Etc.

   
 
     
   
   
   
   
   
   
   
   
    
     
 
  
  

The officers and members who benefit under this charter, do hereby pledge themselves
to act at all times in obedience to the commands and edicts of the illustrious Noble
Drew Ahi, the founder and head of the Moorish Science Temple of America, Inc.

The Home office can at any time suspend, revoke or take away this Charter or
Warrant of Authority if in the judgment of our Grand Ruler and Prophet Noble
Drew Al, said subordinate Temple has violated any of the principles or rules of The
Moorish Science Temple of America. Inc.

In Testimony, Whereof 1 have hereunto subscribed my name and affixed the Seal
LOVE, TRUTH,
PEACE, FREEDOM
and JUSTICE,

     

 

of the said Moorish

  

Science Temple of

 

      
 

America, Inc.

  

Attesr_i.

 

ASIA

 

 

Fig. No. 1

 

This. 000. 40. day of a ALD 19

 

Chicago, Illinois, County of Cook, State of IHinois.

Kot 7d

 

Noble Drew Ali, Founder.
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.19 Filed 02/02/24.<¢Page 19 of 55

 

Po ER er tome gee - yom
CTA AMO GB Te

    

 

"| Salvation Our God
: , 13
i Ohe Mnnrigh Srivyre R

“| . : —
ial The Divine Constitution and By-Laws -
Ie

ACT 1.—The Grand Shetk and the chair.
man of the Moorish Science Temple of
America is in power to make law and en-
force laws with the assistance of the Pro-
phet and the Grand Body of the Moorish
i Science Temple of America. The assistant

ACT 6.—With us all members must pro- ia
claim thelr nationality and we are teaching =.
our people their nationality and their
Divine Creed that they may know that they
are s part and a partial of this said govern.
ment, and know that they are not Negroes,

ete
a a,

 

me ne

 

 

Grand Shelk is to assist the Grand Sheik
in all affairs if he lives according to Love,
Truth, Peace, Freedom and Justice, and it
is known before the members of the Moor-
ish Science Temple of America.

ACT 2.—All meetings are to be opened
and closed promptly according to the circle
seven and Love, Truth, Peace, Freedom
and Justice. Friday is our Holy Day of rest,
because on a Friday the first man was
formed in flesh and on a Friday the first
man departed out of flesh and ascended
unto his father God Allab, for that cause
Friday is the Holy Day for al] Mosiems ali
over the world.

ACT 3.—Love, Truth, Peace, Freedom
and Justice must be proclaimed and prac-
tined by all members of the Moorish Sci-
ence Temple of America. No member is to
put in danger or accuse falsely his brother
or sister on any occasion at all that may
harm his brother or sister, because Allab
is Love.

ACT 4.—All members must preserve
these Holy and Divine laws, and all mem-
bers must obey the laws of the government,
because by being a Moorish American, you
are a part and partial of the government,
and must live the life accordingly.

ACT 5.—This organization of the Moor-
ish Science Temple of America is not to
cause any confusion or to overthrow the

 

NOBLE DREW ALI

Colored Folks, Black People or Ethiopians,
because these names were given to slaves
by slave holders in 1779 and lasted until
1865 during the time of slavery, but this is
a new era of time now, and all men now
must proclaim their free national name to
be recognized by the government in which
they live and the nations of the earth, this
Is the reason why Allah the Great God of
the universe ordained Noble Drew Ali, the
Prophet to redeem his people from their
sinful waya. The Moorish Americans are
the descendants of the ancient Moabites
whom inhabited the North Western and
South Western shores of Africa.

ACT 7-~All_ members must promptly
attend their meetings and become a part
and a partial of al) uplifting acts of the
Moorish Science Temple of America. Mem-
bers must pay their dues and keep in line
with all necessities of the Moorish Science
Temple of America, then you are entitled to
the name of, “Faithful”. Husband, you
must support your wife and children; wife
you must obey your husband and take care
of your children and look after the duties
of your household. Sons and daughters
Must obey father and mother and be indus-
rious and become a part of the uplifting
of fallen humanity. All Moorish Americans
must keep their hearts and minds pure
with love, and their bodies clean with wa-
ter. This Divine Covenant ts from your

lawa and constitution of the said govern- Founder Holy Prophet Noble Drew All, thru the

‘=, ment but to obey hereby. guidance of his Father God Allah.

A MOORISH AMERICAN FRAYER

"5 F ates the Father of the universe, the Father at Love, Truth, peace, Freedom ang
oy ustice. Allah is my protector, my guide and my ealvation t an ay thr
ii! his Holy Prophet Drew Ali, “Amen.” yee y ay (aru

 

| THE MOORISH SCIENCE TEMPLE OF AMERICA

4 Home Office: 2905 5th Street S. E., Washington, D.C. 20032
a

.
' os aay cme F

- yar JOT FE Bae peer pm pene peor sey Spe ee Te LOE pee Hote
SERIO TRC FR PR ar PRR) Bee gd © re Poe Re a SS x ae Te oat ret fot

 

 
Case 2:21-cv-10328-NGE-DRG ECF No.1, PagelD.20 Filed o2t02/e" Page 20 of 55
. Khaz Get. c

 

am —_——

OUR AUTHORITY
(COPY)

Book 621 PAGE 579
State of Illinois, Cook County ss

No. 10105905
Filed For Record

CORPORATION — Religious — Affidavit of Organization
Form No. 1099.

STATE OF ILLINOIS,
County of COOK
88
1928 AUG. 1 PM 252
AND RECORDED IN
BOOK PAGE
I, NOBLE DREW ALI,...0..0...c.--cccccccccccccoceeceooees.. Recorder
Salomes Jasconowskic
MOORISH SCIENCE TEMPLE OF AMERICA............. held
Ate. Chicago................ in the County of COOK................
and State of Illinois, on the.................. 20th... day of
seescessecccnece July................A. D. 1928, for that purpose, the fol-
lowing persons were appointed.................. SHIEKS.......0000.0.....

aoceecseteecetecs souececceseeees according to the rules and usages of such

MOORISH SCIENCE TEMPLE OF AMERICA

do solemnly swear that at the meeting of the members of the
NOBLE DREW ALI, MEALY EL, SMALL BEY LOVETT
BEY AND FOREMAN BEY. The Moorish Science Temple
of America deriving its power and authority from the Great
Koran of Mohammed to propogate the faith and extend the
learning and truth of the Great Prophet of ALI in America.
To appoint and consecrate missionaries of the prophet and
to establish the faith of Mohammed in America.

And said MOORISH SCIENCE TEMPLE OF AMERI-
CA adopted as its corporate name, the following MOORISH
SCIENCE TEMPLE OF FW. 80); 3 | OF.

And at said meeting. this affiant acted as Presiding
officer Subscribed and Sworn to Before me.

 

 

 

nansceaccessncnenes POCA... ne eeeenennneeeeneeeeeceenennseee Gay of
July A. D, 1928........
Drew Ali . sen
Roberta W. Counull
Notary Public

See Hurd's Rev. Stat., Chap. 32, 36. *Our appointed *Or Wardens
vestrymen, or whatever name they may adopt

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.21 Filed 02/02/21 Page 21 of 55

onstitution for the
od States of America
orth Continent

Presented in 1787
Ratified in 1791

 

 

Preamble

‘We the people of the United

States, in order to form a more per-
fect union, establish justice, insure do-
mestic tranquility, provide for the
common defense, promote the general
welfare, and secure the blessings of
liberty to ourselves and our posterity,
do ordain and establish this Constitu-
tion for the United States of America.

ARTICLE I

Section 1. All legislative powers herein granted shall be vested in a Congress of the
United States, which shail consist of a Senate and House of Representatives.

Section 2. The House of Representatives shall be composed of members chosen every
second year by the people of the several states, and the electors in each state shall have the
qualifications requisite for electors of the most numerous branch of the state legislature.

No person shall be a Representative who shall not have attained to the age of twenty five
years, and been seven years a citizen of the United States, and who shall not, when elected,
be an inhabitant of that state in which he shall be chosen.

Representatives and direct taxes shall be apportioned among the several states which may
be included within this union, according to their respective numbers, which shall be deter-
mined by adding to the whole number of free persons, including those bound to service for a
term of years, and excluding Indians not taxed, three fifths of all other Persons. The actual
Enumeration shall be made within three years after the first meeting of the Congress of the
United States, and within every subsequent term of ten years, in such manner as they shall
by law direct. The number of Representatives shall not exceed one for every thirty thousand,
but each state shall have at least one Representative; and until such enumeration shall be
made, the state of New Hampshire shall be entitled to choose three, Massachusetts eight,

 

 

 

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.22 Filed 02/02/21 Page 22 of 55

Rhode Island and Providence Plantations one, Connecticut five, New York six, New
Jersey four, Pennsylvania eight, Delaware one, Maryland six, Virginia ten, North Caro-
lina five, South Carolina five, and Georgia three.

When vacancies happen in the Representation from any state, the executive author-
ity thereof shall issue writs of election to fill such vacancies.

The House of Representatives shall choose their speaker and other officers; and
shall have the sole power of impeachment.

Section 3. The Senate of the United States shall be composed of two Senators
from each state, chosen by the legislature thereof , for six years; and each Senator
shall have one vote.

immediately after they shall be assembled in consequence of the first election, they
shall be divided as equally as may be into three classes. The seats of the Senators of
the first class shall be vacated at the expiration of the second year, of the second class
at the expiration of the fourth year, and the third class at the expiration of the sixth
year, so that one third may be chosen every second year; and if vacancies happen by
resignation, or otherwise, during the recess of the legislature of any state, the execu-
tive thereof may make temporary appointments until the next meeting of the legisla-
ture, which shall then fill such vacancies.

No person shall be a Senator who shall not have attained to the age of thirty years,
and been nine years a citizen of the United States and who shall not, when elected, be
an inhabitant of that state for which he shall be chosen.

The Vice President of the United States shall be President of the Senate, but shall
have no vote, unless they be equally divided.

The Senate shall choose their other officers, and also a President pro tempore, in
the absence of the Vice President, or when he shail exercise the office of President of
the United States.

The Senate shall have the sole power to try all impeachments. When sitting for that
purpose, they shall be on oath or affirmation. When the President of the United States
is tried, the Chief Justice shall preside: And no person shall be convicted without the
concurrence of two thirds of the members present.

Judgment in cases of impeachment shall not extend further than to removal from
office, and disqualification to hold and enjoy any office of honor, trust or profit under
the United States: but the party convicted shall nevertheless be liable and subject to
indictment, trial, judgment and punishment, according to law.

Section 4. The times, places and manner of holding elections for Senators and
Representatives, shall be prescribed in each state by the legislature thereof; but the
Congress may at any time by law make or alter such regulations, except as to the
places of choosing Senators.

The Congress shall assemble at least once in every year, and such meeting shall be
on the first Monday in December, unless they shall by law appoint a different day.

Section 5. Each House shall be the judge of the elections, returns and

qualifications of its own members, and a majority of each shall constitute a quo- “NY

rum to do business; but a smaller number may adjourn from day to day, and may
be authorized to compel the attendance of absent members, in such manner,
and under such penalties as each House may provide.

 
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.23 Filed 02/02/21 Page 23 of 55

Each House may determine the rules of its proceedings, punish its members for dis-
orderly behavior, and, with the concurrence of two thirds, expel a member.

Each House shall keep a journal of its proceedings, and from time to time publish
the same, excepting such parts as may in their judgment require secrecy; and the yeas
and nays of the members of either House on any question shall, at the desire of one
fifth of those present, be entered on the journal.

Neither House, during the session of Congress, shall, without the consent of the
other, adjourn for more than three days, nor to any other place than that in which the
two Houses shall be sitting.

Section 6. The Senators and Representatives shall receive a compensation for
their services, to be ascertained by law, and paid out of the treasury of the United
States. They shall in all cases, except treason, felony and breach of the peace, be
privileged from arrest during their attendance at the session of their respective Houses,
and in going to and returning from the same; and for any speech or debate in either
House, they shall not be questioned in any other place.

No Senator or Representative shall, during the time for which he was elected, be
appointed to any civil office under the authority of the United States, which shall have
been created, or the emoluments whereof shall have been increased during such time:
and no person holding any office under the United States, shall be a member of either
House during his continuance in office.

Section 7. All bills for raising revenue shall originate in the House of Representa-
tives; but the Senate may propose or concur with amendments as on other Bills.

Every bill which shall have passed the House of Representatives and the Senate,
shall, before it become a law, be presented to the President of the United States; if he
approve he shall sign it, but if not he shall return it, with his objections to that House in
which it shall have originated, who shall enter the objections at large on their journal,
and proceed to reconsider it. If after such reconsideration two thirds of that House shall
agree to pass the bill, it shall be sent, together with the objections, to the other House,
by which it shall likewise be reconsidered, and if approved by two thirds of that House,
it shall become a law. But in all such cases the votes of both Houses shall be deter-
mined by yeas and nays, and the names of the persons voting for and against the bill
shall be entered on the journal of each House respectively. If any bill shall not be re-
turned by the President within ten days (Sundays excepted) after it shall have been
presented to him, the same shall be a law, in like manner as if he had signed it, unless
the Congress by their adjournment prevent its return, in which case it shall not be a
law.

Every order, resolution, or vote to which the concurrence of the Senate and House
of Representatives may be necessary (except on a question of adjournment) shall be
presented to the President of the United States; and before the same shall take effect,
shall be approved by him, or being disapproved by him, shall be repassed by two
thirds of the Senate and House of Representatives, according to the rules and limita-
tions prescribed in the case of a bill. .

Section 8. The Congress shall have power to lay and collect taxes, duties, |
imposts and excises, to pay the debts and provide for the common defense and

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.24 Filed 02/02/21 Page 24 of 55

general welfare of the United States; but all duties, imposts and excises shall be uni-
form throughout the United States;

e To borrow money on the credit of the United States;

« Toregulate commerce with foreign nations, and among the several states, and with
the Indian tribes;

« To establish a uniform rule of naturalization, and uniform laws on the subject of
bankruptcies throughout the United States;

« TO coin money, regulate the value thereof, and of foreign coin, and fix the standard
of weights and measures;

- To provide for the punishment of counterfeiting the securities and current coin of
the United States;

« Toestablish post offices and post roads;

« TO promote the progress of science and useful arts, by securing for limited times to
authors and inventors the exclusive right to their respective writings and discoveries;

- Toconstitute tribunals inferior to the Supreme Court;

« To define and punish piracies and felonies committed on the high seas, and of-
fenses against the law of nations;

- To declare war, grant letters of marque and reprisal, and make rules concerning
captures on land and water;

- To raise and support armies, but no appropriation of money to that use shall be for
a longer term than two years;

« To provide and maintain a navy;
« Tomake rules for the government and regulation of the land and naval forces;

- To provide for calling forth the militia to execute the laws of the union, suppress in-
surrections and repel invasions;

« To provide for organizing, arming, and disciplining, the militia, and for governing
such part of them as may be employed in the service of the United States, reserving to
the states respectively, the appointment of the officers, and the authority of training the
militia according to the discipline prescribed by Congress;

- Toexercise exclusive legislation in all cases whatsoever, over such District (not ex-
ceeding ten miles square) as may, by cession of particular states, and the acceptance
of Congress, become the seat of the government of the United States, and to exercise
like authority over all places purchased by the consent of the legislature of the state in
which the same shall be, for the erection of forts, magazines, arsenals, dockyards, and
other needful buildings;--And

« To make all laws which shail be necessary and proper for carrying into execution
the foregoing powers, and all other powers vested by this Constitution in the
government of the United States, or in any department or officer thereof.

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.25 Filed 02/02/21 Page 25 of 55

Section 9. The migration or importation of such persons as any of the states now
existing shall think proper to admit, shall not be prohibited by the Congress prior to the
year one thousand eight hundred and eight, but a tax or duty may be imposed on such
importation, not exceeding ten dollars for each person.

The privilege of the writ of habeas corpus shall not be suspended, unless when in
cases of rebellion or invasion the public safety may require it.

No bill of attainder or ex post facto Law shall be passed.

No capitation, or other direct, tax shall be laid, unless in proportion to the census or
enumeration herein before directed to be taken.

No tax or duty shall be laid on articles exported from any state.

To preference shail be given by any regulation of commerce or revenue to the ports
of one state over those of another: nor shall vessels bound to, or from, one state, be
obliged to enter, clear or pay duties in another.

No money shall be drawn from the treasury, but in consequence of appropriations
made by law; and a regular statement and account of receipts and expenditures of ail
public money shall be published from time to time.

No title of nobility shall be granted by the United States: and no person holding any of-
fice of profit or trust under them, shall, without the consent of the Congress, accept of
any present, emolument, office, or title, of any kind whatever, from any king, prince, or
foreign state.

Section 10. No state shall enter into any treaty, alliance, or confederation; grant

letters of marque and reprisal; coin money; emit bills of credit; make anything but gold
and silver coin a tender in payment of debts; pass any bill of attainder, ex post facto
law, or law impairing the obligation of contracts, or grant any title of nobility.
No state shall, without the consent of the Congress, lay any imposts or duties on im-
ports or exports, except what may be absolutely necessary for executing it's inspection
laws: and the net produce of all duties and imposts, laid by any state on imports or ex-
ports, shall be for the use of the treasury of the United States; and all such laws shall
be subject to the revision and control of the Congress.

No state shall, without the consent of Congress, lay any duty of tonnage, keep
troops, or ships of war in time of peace, enter into any agreement or compact with an-
other state, or with a foreign power, or engage in war, unless actually invaded, or in
such imminent danger as will not admit of delay.

ARTICLE Il

Section 1. The executive power shall be vested in a President of the United
States of America. He shall hold his office during the term of four years, and, together
with the Vice President, chosen for the same term, be elected, as follows: ;

Each state shall appoint, in such manner as the Legislature thereof may "NY
direct, a number of electors, equal to the whole number of Senators and Repre-
sentatives to which the State may be entitled in the Congress: but no Senator or

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.26 Filed 02/02/21 Page 26 of 55

Representative, or person holding an office of trust or profit under the United States,
shall be appointed an elector.

The electors shall meet in their respective states, and vote by ballot for two persons,
of whom one at least shail not be an inhabitant of the same state with themselves. And
they shall make a list of all the persons voted for, and of the number of votes for each;
which list they shall sign and certify, and transmit sealed to the seat of the government
of the United States, directed to the President of the Senate. The President of the Sen-
ate shall, in the presence of the Senate and House of Representatives, open all the
certificates, and the votes shall then be counted. The person having the greatest num-
ber of votes shall be the President, if such number be a majority of the whole number
of electors appointed; and if there be more than one who have such majority, and have
an equal number of votes, then the House of Representatives shall immediately
choose by ballot one of them for President; and if no person have a majority, then from
the five highest on the list the said House shall in like manner choose the President.
But in choosing the President, the votes shall be taken by States, the representation
from each state having one vote; A quorum for this purpose shall consist of a member
or members from two thirds of the states, and a majority of all the states shall be nec-
essary to a choice. In every case, after the choice of the President, the person having
the greatest number of votes of the electors shall be the Vice President. But if there
should remain two or more who have equal votes, the Senate shall choose from them
by ballot the Vice President.

The Congress may determine the time of choosing the electors, and the day on
which they shall give their votes; which day shall be the same throughout the United
States.

No person except a natural born citizen, or a citizen of the United States, at the time
of the adoption of this Constitution, shall be eligible to the office of President; neither
shall any person be eligible to that office who shail not have attained to the age of thirty
five years, and been fourteen Years a resident within the United States.

In case of the removal of the President from office, or of his death, resignation, or
inability to discharge the powers and duties of the said office, the same shail devolve
on the Vice President, and the Congress may by law provide for the case of removal,
death, resignation or inability, both of the President and Vice President, declaring what
officer shall then act as President, and such officer shall act accordingly, until the dis-
ability be removed, or a President shall be elected.

The President shall, at stated times, receive for his services, a compensation, which
shall neither be increased nor diminished during the period for which he shall have
been elected, and he shall not receive within that period any other emolument from the
United States, or any of them.

Before he enter on the execution of his office, he shail take the following oath or af-
firmation:--"| do solemnly swear (or affirm) that | will faithfully execute the office of
President of the United States, and will to the best of my ability, preserve, protect and
defend the Constitution of the United States."

Section 2. The President shail be commander in chief of the Army and Navy
of the United States, and of the militia of the several states, when called into the
actual service of the United States; he may require the opinion, in writing, of the

 

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.27 Filed 02/02/21 Page 27 of 55

principal officer in each of the executive departments, upon any subject relating to the
duties of their respective offices, and he shall have power to grant reprieves and par-
dons for offenses against the United States, except in cases of impeachment.

He shall have power, by and with the advice and consent of the Senate, to make
treaties, provided two thirds of the Senators present concur; and he shall nominate,
and by and with the advice and consent of the Senate, shall appoint ambassadors,
other public ministers and consuls, judges of the Supreme Court, and all other officers
of the United States, whose appointments are not herein otherwise provided for, and
which shall be established by law: but the Congress may by law vest the appointment
of such inferior officers, as they think proper, in the President alone, in the courts of
law, or in the heads of departments.

The President shall have power to fill up all vacancies that may happen during the
recess of the Senate, by granting commissions which shall expire at the end of their
next session.

Section 3. He shall from time to time give to the Congress information of the state
of the union, and recommend to their consideration such measures as he shall judge
necessary and expedient; he may, on extraordinary occasions, convene both Houses,
or either of them, and in case of disagreement between them, with respect to the time
of adjournment, he may adjourn them to such time as he shall think proper; he shail
receive ambassadors and other public ministers; he shall take care that the laws be
faithfully executed, and shall commission all the officers of the United States.

Section 4. The President, Vice President and all civil officers of the United States,
shall be removed from office on impeachment for, and conviction of, treason, bribery,
or other high crimes and misdemeanors.

Article Ill

Section 1. The judicial power of the United States, shall be vested in one Su-
preme Court, and in such inferior courts as the Congress may from time to time ordain
and establish. The judges, both of the supreme and inferior courts, shall hold their of-
fices during good behaviour, and shall, at stated times, receive for their services, a
compensation, which shall not be diminished during their continuance in office.

Section 2. The judicial power shall extend to all cases, in law and equity, arising
under this Constitution, the laws of the United States, and treaties made, or which shall
be made, under their authority;--to all cases affecting ambassadors, other public minis-
ters and consuls;--to all cases of admiralty and maritime jurisdiction;--to controversies
to which the United States shall be a party;--to controversies between two or more
states:--between a state and citizens of another state;--between citizens of different
states;--between citizens of the same state claiming lands under grants of different
states, and between a state, or the citizens thereof, and foreign states, citizens or sub-
jects. és
In all cases affecting ambassadors, other public ministers and consuls, and os
those in which a state shall be party, the Supreme Court shall have original juris-

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.28 Filed 02/02/21 Page 28 of 55

diction. In ail the other cases before mentioned, the Supreme Court shall have appel-
late jurisdiction, both as to law and fact, with such exceptions, and under such regula-
tions as the Congress shall make.

The trial of all crimes, except in cases of impeachment, shall be by jury; and such
trial shall be held in the state where the said crimes shall have been committed; but
when not committed within any state, the trial shall be at such place or places as the
Congress may by law have directed.

Section 3. Treason against the United States, shall consist only in levying war
against them, or in adhering to their enemies, giving them aid and comfort. No person
shall be convicted of treason unless on the testimony of two witnesses to the same
overt act, or on confession in open court.

The Congress shall have power to declare the punishment of treason, but no attain-
der of treason shall work corruption of blood, or forfeiture except during the life of the
person attainted.

Article IV

Section 1. Full faith and credit shall be given in each state to the public acts, re-
cords, and judicial proceedings of every other state. And the Congress may by general
laws prescribe the manner in which such acts, records, and proceedings shall be
proved, and the effect thereof.

Section 2. The citizens of each state shall be entitled to all privileges and immuni-
ties of citizens in the several states.

A person charged in any state with treason, felony, or other crime, who shall flee
from justice, and be found in another state, shall on demand of the executive authority
of the state from which he fled, be delivered up, to be removed to the state having ju-
risdiction of the crime.

No person held to service or labor in one state, under the laws thereof, escaping
into another, shall, in consequence of any law or regulation therein, be discharged
from such service or labor, but shall be delivered up on claim of the party to whom
such service or labor may be due.

Section 3. New states may be admitted by the Congress into this union; but no
new states shall be formed or erected within the jurisdiction of any other state; nor any
state be formed by the junction of two or more states, or parts of states, without the
consent of the legislatures of the states concerned as well as of the Congress.

The Congress shall have power to dispose of and make all needful rules and regula-
tions respecting the territory or other property belonging to the United States; and noth-
ing in this Constitution shall be so construed as to prejudice any claims of the United
States, or of any particular state.

Section 4. The United States shall guarantee to every state in this union a “NS
republican form of government, and shall protect each of them against invasion; |
and on application of the legislature, or of the executive (when the legislature
cannot be convened) against domestic violence.

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.29 Filed 02/02/21 Page 29 of 55

ARTICLE V

The Congress, whenever two thirds of both houses shall deem it necessary, shall
propose amendments to this Constitution, or, on the application of the legislatures of
two thirds of the several states, shall call a convention for proposing amendments,
which, in either case, shall be valid to all intents and purposes, as part of this Constitu-
tion, when ratified by the legislatures of three fourths of the several states, or by con-
ventions in three fourths thereof, as the one or the other mode of ratification may be
proposed by the Congress; provided that no amendment which may be made prior to
the year one thousand eight hundred and eight shall in any manner affect the first and
fourth clauses in the ninth section of the first article; and that no state, without its con-
sent, shall be deprived of its equal suffrage in the Senate.

Article VI

All debts contracted and engagements entered into, before the adoption of this Con-
stitution, shall be as valid against the United States under this Constitution, as under
the Confederation.

This Constitution, and the laws of the United States which shall be made in pursu-
ance thereof; and all treaties made, or which shall be made, under the authority of the
United States, shall be the supreme law of the land; and the judges in every state shall
be bound thereby, anything in the Constitution or laws of any State to the contrary not-
withstanding.

The Senators and Representatives before mentioned, and the members of the sev-
eral state legislatures, and all executive and judicial officers, both of the United States
and of the several states, shall be bound by oath or affirmation, to support this Consti-
tution; but no religious test shall ever be required as a qualification to any office or pub-
lic trust under the United States.

Article VIl

The ratification of the conventions of nine states, shail be sufficient for the establish-
ment of this Constitution between the states so ratifying the same.

Done in Covention by the Unanimous Consent of the States present the Seventeeth
Day of September in the Year of our Lord one thousand seven hundred and Eighty
seven and of the Independence of the United States of America the Twelfth In Witness
whereof We have hereunto subscribed our Names,

G.° Washington—Presid!
and deputy from Virginia

 
 

-DRG ECF No. 1, PagelD.30 Filed 02/02/21 Page 30 of 55

BILL OF RIGHTS

Amendment |

Congress shall make no law respecting an establishment of religion, or
prohibiting the free exercise thereof; or abridging the freedom of
speech, or of the press; or the right of the people peaceably to assem-
ble, and to petition the government for a redress of grievances.

Amendment Il

A well regulated militia, being necessary to the security of a free state,
the right of the people to keep and bear arms, shall not be infringed.

Amendment Ill

No soldier shall, in time of peace be quartered in any house, without the consent of the owner, nor in
time of war, but in a manner to be prescribed by law.

Amendment IV

The right of the people to be secure in their persons, houses, papers, and effects, against unreason-
able searches and seizures, shall not be violated, and no warrants shall issue, but upon probable
cause, supported by oath or affirmation, and particularly describing the place to be searched, and the
persons or things to be seized.

 

Amendment V

No person shall be held to answer for a capital, or otherwise infamous crime, unless on a presentment
or indictment of a grand jury, except in cases arising in the land or naval forces, or in the militia, when
in actual service in time of war or public danger; nor shall any person be subject for the same offense
to be twice put in jeopardy of life or limb; nor shall be compelled in any criminal case to be a witness
against himself, nor be deprived of life, liberty, or property, without due process of law; nor shall pri-
vate property be taken for public use, without just compensation.

Amendment VI

in all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impar-
tial jury of the state and district wherein the crime shall have been committed, which district shall have
been previously ascertained by law, and to be informed of the nature and cause of the accusation; to
be confronted with the witnesses against him; to have compulsory process for obtaining witnesses in
his favor, and to have the assistance of counsel for his defense.

Amendment VII

In suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by
jury shall be preserved, and no fact tried by a jury, shall be otherwise reexamined in any court of the
United States, than according to the rules of the common law.

Amendment VIII

Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishments
inflicted.

Amendment IX
The enumeration in the Constitution, of certain rights, shall not be construed to deny or
disparage others retained by the people. “NY
Amendment X

The powers not delegated to the United States by the Constitution, nor prohibited by it to the quam» !
states, are reserved to the states respectively, or to the people.

 
  
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.31 Filed 02/02/21 Page 31 of 55

THE LIBRARY OF CONGRESS
PHOTODUPLICATION SERVICE
WASHINGTON, D.C. 20540-4570

 

PHOTODUPLICATION SERVICE
202-707-5640 (VOICE)

202-707-1771 (HAX)
photoduplication@loc.gov (EMAIL)

THIS IS TO CERTIFY that the collections of the Library of Congress
contain a publication entitled THE PUBLIC STATUTES AT LARGE OF THE
UNITED STATES OF AMERICA, volume 8, and that the attached photocopies
- the title page, the verso of the title page, and pages 100 through 105 - are a true
representation from that work.

THIS IS TO CERTIFY FURTHER, that the work is marked with a Library
of Congress stamp that bears the date September 26, 1990.

IN WITNESS WHEREOF, the seal of the Library of Congress is affixed
hereto on November 8, 2007.

By: Shirley M. Berry

Acting Chiéf Qe
Library of Congress
Photoduplication Service

 
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.32 Filed 02/02/21 Page 32 of 55

Entered accurding to act of Congress, in the year TS45, by
Crantas Co Lirree & Sanne Poows,
In the Clerk's office cf the District Court of the District of Mavecchusetts

rnc tee ce

 

 
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.33 Filed 02/02/21 Page 33 of 55

BY AUTHORITY OF CONGRESS.

eee

AIT Tae CUT me ent atT a

OF THE

UNITED STATES OF AMERICA,
ThGM THE
ORGANIZATION OF THE GOVERNMENT IN 1705, TO MARCIE 3, 184s,
ARRANGED IN GHRONOLOGICAL ORDER.
WITH
REVERENGES TO THE MATEER OF EACH ACT AND YO THE SUBSEQUENT ACTS
ON THE SAME SURIECT,

COPLOGS NOTES OF RHE DECESLONS
OF THE
Wourts of the United States
CONSTRUING THOSE ACTS, ANT UPON THE SEBIEETS OF THE or OS a
oS 20 as ee

INDEX VO THE CONTENTS OF EACH VOLUIOLE,
Pose
FULL GENERAL INDEX TO THE WHOLE WORK, IN THE CONCLUDING VOLUME.
CUAPE tS STENT

Che Declaration of Entepenvence, the Articles of Conkeaervatfon, any
the Constltutlon of the Anitey States;

re Senn

TARLES IN THE LAST VOLUME, CONTAINING LISTA OF THE ACTA RELATING TO CHE FUDICIARY,
IMPOSTS AND TONNAGE, TE PUBLIC LANDS, ETC.

ate a ee eG
REFCHAKD PETERS, ESQ.

COUNSELLOR AT DAW.

PAE MSO RS GLStePat MDOT ORe Bre

Faazee eee Se TENET
VOL. VUE.

BOSTON:
LiTVLE. BROWN AND COMPANY,

 
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.34 Filed 02/02/21 Page 34 of 55

eee VV

Com isg

Satan?

 

TREATY OF PEACH AND FRIENDSHIP

Between the United States of Amerwa, and His Daperi
Majesty the Emperor of Moreceo. (a)

So all Persons to whom these Presents shal} come or he made known,
Wuereags the United States of America, in Cong oe Ore
rata MONT ETS ETS Ed} eee eee ia ay uf May, one thousand
ReaTar Mittin cae ar our, Urought proper to constitute John Ad ae
ae Wetilwine nar aur Jefferson, their Ministers Ple yer cohe
oct a mea Catan them, or a majority of them, full puwers to confer, treat
, or Commis es rot his
Majesty the ene ey ayae Rng eT Tae Mm Cee ane SmmETSrTG|
commerce; te make and receive propositions for iwi aT aren)
conclude and sign the same, transmitting it to the United State
rere on for their en ratification ; and by one other ceminis
4 ae the eleventh day of March, one renee n hun-
five, did further cmpower the said Ministers Pleuipoten-
ee coos etna a of them, by writing under the
to appoint such agent in Ave said business as
Tia Osta under the directions and instructions of the cad vee rho
ters, to commence and prosecute the said 1 EaTOre Mri temrotar Nts am ett
for the said treaty, provided that the said treaty should be PLO NM ELC
a Sete eee Cm swe, the said John Adams aud Thomas
isters Plenipotentiary (the said Beujaniin
Franklin being absent) by writing under the hand and seal of the said
John Adams at London, Oct: vee the Otth, one thousand Saga rarecretans|
Evite esti (thts hee P the said Thomas Jefferson at P; October the
eleventh of the same year, did apy ou 4 RTO Trias thr cu tome eay aT aE Ce
Riverton mmeS trae 5 : vers therein, whic a) a rreamesese eh
Bt 3 eat to give
Barclay, in pursuance thereof, hath arranged articles: fo tre oman
amity and commerce between the United States of America, and tus
Majesty the Fimperor of Moroeco, which articles, written in the Arabic
language, Satan aii) ate ne sty the Enrperer of Moroces, and
ge Seay rcUE|
CE ccr mate CRED! Aare
are in the following wards, to ‘wit

In the Name of Ansuaury Gon,

This is a Treaty of Peace and a a Nee Oo mn Tea Crean
und the United Seates confirmed, and which we
have ordered to be written in this book, and SORTS AT ID ae aS ee
at our court of Moroce area Hy
yet THT HiT en aT) ;

ARTICLE 1

declare that bath parties have svreed that this

here meet

cava aen
10328-NGE-DRG ECF No.1, PagelD.35 Filed 02/02/21 Page 35 of 55

PREATY WITH MOROCCO. 1787. utr

Ta rt Sas eEaLED ne Y Emperor's

the Honorable Phomas Barclay, the eent of the United States, new at cansent to the
, ren 7 , ; ESN iS

our court, with wi SOR Renan en CARTER TR OCHmrT ie aOR Cocca

7 L y . .. a a ”

authorized on their par reat with us concerning al] che mutters con-

tamed thererm,

Awan i ome es

If either of the partics chal! be at war with any nation whatever, the Neither party
over purty shall not take a coumussion from the enemy, nor fight under Hae il
aren ante mission from_
Leila tao hen Rete rar Smee

ARTICLE UL Se

Tf either of the pernes shall be at war with any nation whatever, and — Regulau
tuke a prize belonging te that nation, and there shall be STeStrsTFiReya ms scorita ne al
RIV ocecie Laks | coo cee GLa TU Ce LC the parties, the subjects shall a
be eet at liberty, and the effects returned to the owners, And if any
goods belonging to uny tation, with whom either of the parties shall be
at war, shall be loaded on vessels belonging: to the other party, they shall
pass free and uomelested, without any attempt being made to take or
Aire ao

ARTICLE IV.

Eat Rear neces el na aCe cea areca aR CoM STEd CMC de CPS ena
SARCa LTTE OTSA LAER COR Cea SULA GPCOR SE CoC sco CLIC aL ea and if the com- be an io
mander of a ship ef war of either party shall have other ships under aaa
Pe Ten ET ee eect kes MCC TUL amt MEL Lo cLe Rrra es tah

to exempt any of them FTO eT Reallee

ARTICLE V.
feither of the parties shall be at war, and shall meet a vessel at sea How vessels
belonging to the other, it is apreed, that if an examination is to be ea
ca rr , y j 4 : . lye sinined in tie
sire eros a SCEPC RLS ; i releere a td wall two aa three men of ‘eat
and ifany cen shel be fired, and injury duuc without reason, apr

offending aman shall make good all Renee
ARTICLE VL

eta trae ict ener aealerAa eis United States, or their effects, _ Cirigens of tha
OR TGIRS Ee ORCL Aaaes UEC tes Lie liberty, and the US aes
efvets restored; and in Hike manner, funy Moor, uot a subject of these cae aa eiaal
rT rte Sit Leon a Caan) CLL of Americs, or their
Preece Tes sca teen Cc UETO NE Ce ECE Loo LO his Majesty, they shall
be inaeediately released, ax they wil then be considered as under his
Majesty's protection.

aco en Bee

If any vessel of either party shall put onto a port of the other, an

7 a x a ¥ telper ars to ot
Pe rORrtT ET sans cr other supniies, they shall be farnished ing suvpaes, to
haye oceasion for provisions er o re , y a ier enn

F :
amen Ser ered tas

pete aTTO ENS MLL CaL a
ACC Om SLLe

i Firtrad oon of the United Staten st NT at d ster at sea,
and put into out GP our ports ty repair, sue SSG pean ri se6 ac LRvaTE cae
and re-load her carga, Wilhhout pavitas ahs ROS ne eet oe

cae ce noe ©
If anv vessel of the United States za ten TOPOL SCS ch
rOMeniets naa che Parmeeead i e tienes the Siren af the owners, NSIS Stas
one ehall atierept goles ear her eatd OTT MRR Oar CELReL LSC OE

i ,

 
102

Regulation in
Che tee
Fee eee
being forced
Tom ae

sentra nil
DS reca meer
of war,

Ships of war
belonging to
CRS natn.)
Cee ael stem

Shipa of war
Com. vie

Commerce on
the footing of
ie re ras
bolerg.r sts.1ethi te

Privileges of
Merchants,

ase of war,
roid ESRC]

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.36 Filed 02/02/21

TREATY WITH MOROCCE ive

then considered particularly under our protection; and if any vessel of

the United States s Te OMI aL tam atin me tema
eather, or otherwise, she shall not be compelled to land her tora comm Oey

shall remain in tranquility until the commander shall think eae tar aan Cy

proceed on his voyage.

ARTICLE X.

If any vessel of either of the parties shall have an engagement with 4
vessel belonging to any ef the Christian powers within wan shot of the
forts of the NOEL the ca so engaged shall be BOGE and erase Tart
as much as possible until she is in safety; and if any American vesse
shal} be cast on shore on the coast of Wadnoon, or SU Ramer ;
the people belonging to her shall he protected and assisted, until, by

the help of God, they shall be sent to their Cota

ARTICLE X
lf we shall be at war with any Christian power, and any of our vessels
sail from the ports of the United States, no vessel belonging to the
enemy, shall follow until twenty-four hours after the depai
Acre mC OR UM ETUC CONTA UR OT MES CEE

ARTICLE XII.

If any ship of war belonging to the United States shall Ru LamUCen Th
of our ports, she shall not be examined on ’ny pretence whatever, even
though she should have figitive slaves on board, nor shall the governor
or commander of the place compel them to be brought on shore on RUS
pretext, nor require any payment for chem,

ARTICLE XU,
Ifa ship of war of either party shall put into a port of the other and
salute, it shall be returned from the fort with an equal number of guna,
stole Mtec ere cn ae Rr

ARTICLE XIV.

The commerce with the United States shall be on the s Blas erent yed
ER BL RAO cme ar em nt maT TORY aN tae eet
for the time being; and their citizens shall be respected and esteemed,
and have full liberty to pass and repass oar country and seaports whea-
ever they please, without interruption,

ARTICLE XV.

Merchants of both countries shall artsy
such other persons to assist them in their busine 3, a3 they shall think
proper. No commander of a vessel shall transport his argo on board
another vessel; he shall not be detained in port Jonger than he may
think proper; and all persons aaa cece tT GET Tier arte eee
SSR LOM LES Reise USCeE Lana te Cok temas eh] Maes IU MCAS R Saar eee
not more and not less,

only such interpreters, and

ARTICLE XVI.

In case of a war between the tetra Orang
made slaves, but to be exchan;
come erase ame meron
prove a deficiency on either si
of one hand

wers are not to be
one fur another, captain tor STE
Wate man for another; and if there shall
SUSE MERLOT TAS Sa TIT Tabaetstr
el Mexican dollars for each person want AS en ane
Ur SecLaMOrtiaeel | Ma tcan tee tro aoe ee nged in twelve mouths trom the
time of their bed: y taken, and that this ex hange may be effected by a
merchant or any other person authorized by either of i :

 

 

Page 36 of 55
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.37

TREATY WITIE MOROCCO, 1787,

ARTICLE XKVIL
Merchants shall not be compelled to buy or sell any kind of goods
but such as they shall think proper; and may buy and sell all sorts of
merchandize but such as are prohibited to the other Christian nations.

ARTICLE XVII.

Ue osname eo mn mettre tt Metra eae eset Coma eT
board, and to avoid all detention of vessels, no examination shall after.
wards be made, unless it shall first be proved that contraband goods

Tetra £ board, in which case, the persons who took the con-
, ;

eC OD IE CLT Matte Cam ELE STS TS ITS ubrat saa eM el OME ee
cD A OM Ue um uct Ma tices ae Cum emt N TCs e
nor shall the chip or cargo inenr any penalty or damage whatever.

ARTICLE XIX.

shall be detained in port on any pretence whatever, nor be

ke on beard any articles without the consent of the com-

der, who shall be at full liberty to agree for the freight of any goods
SR CUCU EC OUTCee

ARTICLE XX.

Tf any of the citizens of the United States, or any persons under their
protection, ehall have any disputes with each other, the consul shall
decide between the parties, and whenever the consul shall require any
aid or assistance from our government, ta enforce his decisions, it shall
Tree aprC tea Ramis artriccl mC nites

ARTICLE XXT.

Ha citizen of the United S should kill or wound a Moer, or, on
the contrary, Poa Moer shall kill or wound a citizen of the United
States, the Jaw of the country shall take place, and eqnal justice shall
be rendered, the consul assisting at the trial; and if any dehnquent
shall make his escape, the consul shall not be answerable for him in
BUSR api SMe SIE

r.U.we ies ED, ©. ee

Seer ATU aKOTite mer U Mem TMU

ar, the consul shall take pe fl PEM IMA see iiT i

be no consul, the effects shall be depe 8 of some person

warthy of trast, until the party shail appear who has a right to demand

wt Of the heir to the persen deceased be present, the property

e delivered to him without interruption; and if a will shall ap.

the property shall descend agrecable to that will as soon as the
consul shall declare the validity thereof.

ARTICLE XXHL

The consuls of the Uuited States of America, shall reside in any sea-
ink proper; and they shall be
by at) " ‘ e privileges which ae consis of any other
feKeatah aot y ek ee aL iy of the citizens of the United States shail con-
tract any debi or engagements, the consul shall not be in any manner
accountable for them, uniess he shall have given a ADS LESLIE
for the payment or fulfiling thercof, without which promise im writing,
no application to han for any redress shall be made,

 

Filed 02/02/21 Page 37 of 55

103

Morchanta
TSA}
BOS score |
except those
prohibited to
PCa aOe ste torsiet sy
nations,

LOR eR omit
exemined be.
ey cca wore)
board, and not
CVE Sams T sien te}
case of fraud.

TAC MET ae)
be detained.

How disputes
shall be setded.

BS anata |
Chit matches
Ce

Shari t ey)
of decensed
Pater sat MY mee
Grn mele

LOST THO tri
their prinlegen
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.38 Filed 02/02/21 Page 38 of 55

OU SSOL Wi Gee memes Ole en

ARTICLE XATYV,

verte rea pC AThaesiti Caesarea La Ieee TOL G Treg aha) aT beltiae le eamn MES aay IT

aac SU Ee eS) Mtn cee eR eco ECL TELS RTECS CULMS acs TEE TEE Tas
in the filest foree, until a friendly Reis tan wien shall be made for an
arrangement, and until that appheaten shall be rejected, no appeal shall
be made to arms. Anudoaf a@war shall break out betweea the ieee
Sree CMRTTTRISLORCMESINTUE Mmaye) Nea rar LTeamESLST EN Cota ORES CoS | parties, to diss
pose of their effects and reure with Boa naan Aud it is further
declared, that whatever indulene trade er otberwice, shall be
granted ta any of the Neen Powers, the are TM ese iCcae BOTY TOSen Start Sere
Se een DYN emer eT Ose Gaet tte

ARTICLE XXV
Bhis treaty shall continuc in Gill fares, with the help of God, for ata

Latpags

We have delivered this book jute the bands of the befurementionad
Thomas Barelay, on the first day of the biessed month of Ramadan, in
the year one thousand two hundred,

f certify that the annexed is a trae copy of the tranelation made by
Isaac Cardoza Nunes, interpreter at Morocco, of the treaty he»
tween the Emperor of atte pateh the Doited Stetes of Amertes.

eUELOLIT ene Ca ene me

ADDITIONAL AR’PICLE,

AS Fete es CS aC CTR
Marra aad PRGA aa MEt aT Omen ther Bou Abdetcack Pen-
Ud tobvepo- nish, do certify, that His Lnperial Majesty. my master, enous nu ne tae
anes serve.) having concluded a treaty of peace and commerce with the
United Stites af Armeries, has ordered me, the better fo TT acta
and ataddition of the tenth article of the treaty, ta declure, © That it
any veosel belonging to the United States, shall be in any of the ports
OME RPO Eta aes arr or within gun-shot of his forts, she shall be
protected as aura T NB Ctra UO TaaT Le MEST Coes nS CEC ae oteiaee
to Moorish or Christian a wers, with who the United States tray be
at war, shall be permitted to follow or entace ber, as we now deem the
citizens of Ameriea car good friends.”
And, rr erele ors its) (Yaseen te Mae oty’s cominands Te aathg aerate
ticn, by putting my hand and seal te it, an th taht mesa Ee as me COLES
din,(a) im the year one thousand twa hundred,

The servant of the King, ny master, whom God preserve,

TAHER BEN ABDELKACK FENNISIT.

Tdo certify wee een ee eran atte copy of the translate tn ides at
Morac oe Scere MeL ATT interpreter, of a dechiration
EC LemntTy ned by Sid) Hace Tabor Pounish, ia adilitien te the
soccnieys eataeey fair Enp ererof Merorec and the United States of
aa Cartas re eae intT) th sat Paber Poomiah mode amen
express directions af his EV rey

SOE Evie ee

Te ; j
SCS coe CUES LEE era CC © ea ST Ped Cae VTEC COMETS ORE COCR ORGS ATE
eae hes :

 
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.39 Filed 02/02/21 Page 39 of 55

TREATY WITH MOROCCO, 1787,

Now, kNow ve, That we, the said ay Adams and Phomas Jeffor-
eon, Nae ters one aerate aforesaid, do approve and conclude the
F oar treaty, and every article and ae hrrei Contained, reserviny
the same nevertheless to the United States in Congress nite tate
their final ratification,

In testimony whereof, we have signed the sane with our names and
seals, at the ree of onr respective residence, and at the dates

> tec eMO MAO melee ESrearECTere a 8 respectively,

AIG335. BPS On Wilton cra
rere Aare ee ar | rove

THOMAS JEFF aan te

| atv CRRU Etta Eee Wha

VOL, WHE

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.40 Filed 02/02/21 Page 40 of 55

 

 

 

11/30/2020 BH/AW Page 1 of 1

STATE OF MICHIGAN PROS. ORDER NO. 20-75864
THE DISTRICT COURT-JUDICIAL DISTRICT NO. 48
County of OAKLAND COMPLAINT/GENERAL

iNFORMATION
THE PEOPLE OF THE STATE OF MICHIGAN Date of Offense: JULY 20, 2020

VS.

Location: TWP OF BLOOMFIELD
THUNDER-KAHRABA MOROCCO MILES-EL /63-20-075884-01
332 Whittemore St Complainant: OFC. MARTHEN
Pontiac, Ml 48342

Complaining

Witness: DET. J. OVERBY

Defendant(s)

WITNESSES

S/A J. HILL, c/o DEA: .
OFC. K. MARTHEN “

STATE OF MICHIGAN, COUNTY OF OAKLAND
The COMPLAINING WITNESS says that on the date and at the location described, the defendant, contrary to law,

being the operator of a motor vehicle to whom was given a visual or audible signal by hand, voice, emergency light, or siren by

Officer Marthen, a police officer who was in uniform and the officer's motor vehicle was identified as an official police motor

vehicle, acting in the lawful performance of his duty, directing the defendant to bring his motor vehicle to a stop, did wilfully fail to

obey such direction by attempting to flee or elude the officer in an area where the speed limit was 35 miles per hour or less:

contrary to MCL 750.479a(3). [750.479A3]

FELONY: 5 Years and/or $5,000.00; SOS shall suspend operator's or chauffer’s license; for a vessel, privilege to operate
Shall be suspended for a period not to exceed 5 years.

POLICE OFFICER - FLEEING - THIRD DEGREE - PENAL CODE

WARRANT AUTHORIZED BY
THE OAKLAND COUNTY PROSECUTING ATTORNEY

Beth 1. Hand

Assistant Prosecuting Attorney

The complaining witness asks that defendant be apprehended and dealt with according to law.

Subscribed and Sworn to on this day by
Dated:

 

 

Complaining Witness
No:

 

 

Before the above-named District Judge/Deputy Cierk/Magistrate

Exhibre 1
 

ane SS page CV 10828-NGE-DRG ECF No. 1, PagelD.41 Filed 02/02/21 Page 41 of 55

Cc
WLAN

 

BLOOMFIELD TOWNSHIP PD

 

4200 TELEGRAPH RD. “rr
OS yr

 

 

 

 

CR No

 

 

 

 

 

 

 

 

 

 

5 C2926 - Traffic Flee / Eluding
Date/Teme Occurrence Daie/Time
07/20/2020 15:50 07/20/2020 15:50
‘Location | Cak Source .
S TELEGRAPH RD&W SQUARE LAKE RD PHONE
Dispatched Offense Verified Offense
C2926 Traffic Flee / Eluding C2926 Traffic Flee / Eluding
OIG CIC Contact Number
Huizdos, John (BTHUIZDOSJ-00188)
63 - Oakland 03 - Bloomfield Twp

 

 

 

 

 

 

 

 

[ ] Review only

[ ] Search warrant [ ] Forfeiture
[ ] Juvenile petition [ ] Other
Contact: Det. John #186 Contact Number:

 

 

Page. 1 of 7

Created On 07/21/2020 07:39 AM
nS eiBiyCV-10328-NGE-DRG ECF No. 1, PagelD.42 Filed 02/02/21 Page 42 of 55
eae

 

    
   

 

8030 - Child Serena Ran eas) en rae [BTMARTHENK ena

  

 

 

 

IBR Code / IBR Group Offense File Class

90D - Driving Under the Influence /B_|54002 - OPERATING UNDER THE INFLUENCE OF LIQUOR OR DRUGS
Crime Against Loca ion Type Offense Completed

$O 13 - Highway/Road/Aliey/Sidewalk__ | Completed

Domestic Violence Hate/Bias

No 00 - None (No Bias)

 

 

 

 

 

   

 

IBR Code 71BR Group as “Taffence File Gloss ”

 

 

 

 

 

 

I
Crime Against Loca ion Type Offense Completed
13 - Highway/Road/Alley/Sidewalk__ | Completed
Domestic Violence Hate/Bias
No 00 - None (No Bias)
Using Cargo Theft
A-Alcohol: No_C-Computer Equipment: No_D-Drugs/Narcotics: No

 

 

 

 

 

MILESEL, THUNDER-KAHRABA MOROGCO (a-ARREST EE) [BTMARTHENK (00217)]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last Name First Name Middle Name Suffix MaihireNs
[MILES-EL THUNDER-KAHRABA MOROCCO
Aliases Driver License# DL State Di Country {Personal t0#
M424792609482 MI USA

DOB (Age) Sex Race Ethnicity Birth City & State | Birth Country Country of Citizenship
06/24/1985 (35) M BLACK/AFR |Unknown

ICAN

AMERICAN
Eye Color Hair Color Hair Style Hair Length Facial Hair
|Brown Black lao Short Goatee and Mustache |
Complexion Bulid Teeth Height Weight Attire

Medium Normal 5 180
Held For Finger Prints Photos Miranda Read Miranda Waived =| Number of Warrants Feit
Yes Yes Yes No

Street Address Apt # County Country Home Phone Work Phone
332 WHITTEMORE ST USA UNKNOWN
City State Zip Cell Phone Email

 

 

 

 

 

 

 

 

 

PONTIAC Mi 48342-3166 |2488759138 —
issN MDOCIPRNG

Arrest Information

 

 

 
   

 
 

 

Offenses
8030 - Child Endangerment
(Occupant Less Than 16)
‘Arresting OF Officer *:
C2926 - Traffic Flee / Eluding Se inne

 

 

 

 

 

Page 2 of 7 Created On 07/21/2020 e 39 AM
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.43 Filed 02/02/21

CR No: 200013515

HY LACAN TOR

Page 43 of 55

 

 

 

“Arresting Officer 1:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MultiClearance MuttiClearance Offense Armed With

N - Not Applicable 01 - Unarmed
(O-OTHER) (GT-GOVERNMENT INSTITUTION) 1:
PE: W.Typ Name Suffix

 

~

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BU-Business Phone #1
Notes

 

DOB (Age) Ethnicity Birth City & State Birth Country Country of Citizenship

01/01/0001 (0) UNKNOWN

Street Address Apt # County Country Home Phone Work Phone
- 4200 TELEGRAPH RD r_|USA

City State Zip Cell Phone Emait
- 5ieaemmmaneynresee Mi 48302-2038

Phone/Email
Type Description .
248-433-7755

 

(DT) RE: IN-CAR VIDEOS AND PHONE RECORDING

 

HUIZDOS, JOHN (O-OTHER) (L-LAW ENFORCEMENT OFFICER) [BTHUIZDOSJ (00186)] . —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PE: W.Type: | Last Name First Name Middie Name Suffix ar
DOB (Age) Sex Race Ethnicity Birth City & State | Birth Country Country of Citizenship
UNKNOWN
Street Address Apt # County Country Home Phone Work Phone
[4200 TELEGRAPH RD OAKLAND USA
City State Zip Cell Phone Email
BLOOMFIELD TWP Mi 48302-2038
Phone/Email
.. Type : Description —
IBU-Business Phone #1 248-433-7763
HILL, JOHN (O-OTHER) (L-LAW ENFORCEMENT OFFICER) [BTMARTHENK (0021 7)
PE: W.Type: | Last Name First Name Middle Name Suffix Mr/Mrs/Ms
MS {HILL JOHN AGENT
DOB (Age) Sex Race Ethnicity Birth City & State | Birth Country Country of Citizenship
UNKNOWN
Street Address Apt # County Country Home Phone Work Phone
431 HOWARD UNKNOWN
City State Zip Ceil Phone Email
DETROIT Mi 48226 UNKNOWN
Phone/Email
_Type _ Description
BU-Business Phone #1 313-234-4000
Notes
DEA DETROIT
BALL, ANDY (O-OTHER) (L-LAW ENFORCEMENT OFFICER) _[BTMARTHENK (00217)] oe
PE: W.Type: | Last Name First Name Middle Name Suffix Mr/MrsfMs
OF {BALL ANDY OFFIC

 

 

 

 

 

Page 3 of 7

Created On 07/21/2020 6F:39 AM
Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.44 Filed 02/02/21 Page 44 of 55
CR No: 200013515

ou TU

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOB (Age) Sex Race Ethnicity Birth City & State | Birth Country Country of Citizenship
UNKNOWN
Street Address Apt # County Country Home Phone Work Phone
4200 TELEGRAPH RD OAKLAND __|USA
City State Zip Cell Phone Email
BLOOMFIELD TWP Mi 48302-2038
Phone/Email
Type . Description
BU-Business Phone #1 248-433-7755
COMERFORD, DAVID (O-OTHER) (L-LAW ENFORCEMENT OFFICER) [BTMARTHENK (00217)}
PE: W.Type: |Last Name First Name Middle Name Suffix Mr/Mrs/Ms
OF {COMERFORD DAVID OFFICER
DOB (Age) Sex Race Ethnicity Birth City & State | Birth Country Country of Citizenship
UNKNOWN
Street Address Apt # County Country Home Phone Work Phone
4200 TELEGRAPH RD OAKLAND USA
City State Zip Cell Phone Email
BLOOMFIELD TWP Mi 48302-2038
Phone/Email
Type ' . : Description
BU-Business Phone #1 248-433-7755
MARTHEN, KELLY .(O-OTHER) (L-LAW ENFORCEMENT OFFICER) [BTMARTHENK (00217)] _ coe
PE: W.Type: |Last Name First Name Middie Name Suffix Mr/Mrs/Ms
OF j|MARTHEN KELLY
DOB (Age) Sex Race Ethnicity Birth City & State | Birth Country Country of Citizenship
UNKNOWN
Street Address Apt # County Country Home Phone Work Phone
4200 TELEGRAPH RD OAKLAND __|USA
City State Zip Cell Phone Email
BLOOMFIELD TWP __. {MI 48302-2038
Phone/Email
oy — Type . oat oof . . Description
BU-Business Phone #1 248-433-7755
Notes
ARRESTING OFFICER

 

 

 
 

 

   

 

 

 

 

 

 

 

 

Property Class BR Typo
27 27 - Recordings-Audio/Visual F - TV's, Radios, Stereos, Etc...
Status Count Value
E - Evidence (Including Other Seized Property And Tools) 1 1
Description Disposition Evidence Tag
in car recording for vehicie24 200013515.001
Recovered Date/Time Location Owner

1.

 

 

 

     

—“Tekipe

 

 

 

Page 4 of 7 Created On 07/21/2020 07:39 AM
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.45 Filed 02/02/21 Page 45 of 55

 

 

 

 

 

 

 

 

 

 

 

CR No: 200013515
BL NONE EU UTORAYA ANU
27 27 - Recordings-Audio/Visual__|F - TV's, Radios, Stereos, Etc...
[Status Count Value
- Evidence (including Other Seized Property And Tools) \ 1
Ee Disposition Evidence Tag
In car video for vehicle 205 200013515.002
Recovered Date/Time Location Owner
, L.
Notes
Ofc. Bail back up officer

 

 

 

 

So ganas cage ati Rb oS akg

 

sak

 

   

TBR Type

 

 

 

 

 

 

 

 

 

 

 

Ofc. Comerford back up officer

UCR Type
27 27 - Recordings-Audio/Visual F - TV's, Radios, Stereos, Etc...
Status fer Value
E - Evidence (including Other Seized Property And Tools) 1 1
Description Disposition Evidence Tag
in car video of vehicle 214 200013515.003
Recovered Date/Time Location Owner

il,

Notes

 

   

sae uae RESTO PERE TR RL ERK Ue t TT Rat
Mis of ioe eas ai BARS HE Mark ate
= x arene ze See wna

       

  

 

 

    

   
    

   

    

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property Class
27 Radios, Stereos, Etc...
Status. Count Value
E - Evidence (Including Other Seized Property And Tools) ‘i 1
Description Disposition Evidence Tag
Phone call recording 200013515.004
Recovered Date/Time Location Owner
fh.
Notes
Phone cail recording of DEA agents requesting vehicle stop.
03 03 - Automobiles V - Other Vehicle (not Stolen or
Recovered)
Status Count Value
L- Information Only 1 1
Manufacturer Model Serial No. License No. Color
DODGE CHARGER 2C3CDXGJ2KH558847 EBQ0070 MAR -
Maroon or
Vehicle Year Body Style State License Year
12019 4D - 4 Door MI 2020
Description Disposition Evidence Tag
Recovered Date/Time Location Owner
[AXXXXXXXX] MILES-EL, THUNDER-
KAHRABA MOROCCO
Notes
Towed to General T

 

 

 

 

 

 

 

 

Page 5 of 7

Created On 07/21/2020 07:39 AM

 
 

Case 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.46 Filed 02/02/21 Page 46 of 55
CR No: 200013515

BY VOQEU ENUM DAVARI HO
CR No: 200013515-001:. Written By: BTMARTHENK (00217)... Date: 07/20/202007:37PM..

 

 

Incident: Flee & Elude, Child Endangerment
Date/Time: 7/20/20 1550 hrs.

Location: Franklin Rd./ Square Lake Rd.
Arrestee: Thunder-Kahraba Morocco Miles-El
Traffic Stop:

On today's date, agents from the Detroit Drug Enforcement Agency (DEA) contacted this
department, requesting uniformed officers to conduct a traffic stop on the listed maroon Dodge
Charger. Ofc. Comerford, Ofc. Ball and | were able to catch up to the vehicle on Franklin Rd.
north of Square Lake Rd. | noticed the vehicle had illegally tinted driver and passenger
windows. The vehicle was stopped in the parking lot of Bloomfield Township Fire
Department (Sta. 4). | made contact with the driver of the vehicle who was identified via MI
photo license as Mr. Miles-El. | also noticed Mr. Miles-El had an infant child in a child safety seat
in the rear seat behind the driver seat. | asked Mr. Miles-El to turn off the vehicle while we had
him stopped.

During the stop, | was asked to contact the Agent requesting the traffic stop. When | contacted
the agent, he indicated that the DEA would not make the scene of the traffic stop in order to keep
their under cover status intact. At that time, | asked Ofc. Comerford to request consent to search
the vehicle from Mr. Miles-El. Mr. Miles-El refused consent to search the vehicle. | again
contacted the agent and he indicated that the DEA had probable cause to search the vehicle and
requested that we conduct the search. As Ofc. Comerford and | approached the vehicle to have
Mr. Miles-El step out, he restarted the car and fled the scene at a high rate of speed northbound
on Franklin towards Pontiac. Bloomfield Township officers did not pursue the vehicle.

Arrest:

A short time later, this department was contacted by DEA agents indicating that they had found
Mr. Miles-El walking on Fildew and asked that | make the scene to identify him as the driver of
the fleeing vehicle. Upon my arrival, it was discovered that Mr. Miles-El had driven his vehicle
behind 633 Pearsall and abandoned the vehicle on foot, taking his infant-child with him. He was
apprehended a short time later by DEA agents in the area. Due to unique birthmarks on Mr.
Miles-El hands, | was able to positively identify-him as the driver that fled the traffic stop. He was
placed under arrest for Flee & Elude and Child Endangerment.

Impound/Process:

Prior to impounding the vehicle, DEA agents confiscated a cell phone and money from the
vehicle. Mr. Miles-El received a receipt from the agents for the items that were confiscated. Mr.
Miles-El's vehicle was searched and towed to General Towing without incident. Mr. Miles-El was
transported to the station and processed without incident. He was lodged in cell 4 at BTPD.

 

 

 

 

 

Page 6 of 7 Created On 07/21/2020 7 39 AM
 

Case 2:21-cv-10328-NGE- 1
CR No: 200013515 GE-DRG ECF No.1, PagelD.47 Filed 02/02/21 Page 47 of 55

M1 UUUEVENT De

 

Interview:

Mr, Miles-El was told multiple times during his arrest that | would not question him about the flee
& elude incident without reading hi him his Miranda warnings. During the car ride to the station and
at the station, Mr. Miles-ELgiagy pe je eer
daughters safety.and wanted.to get his daughhense ferry Thenibere-se rt
These statements were not in response to any questioning about the incident. Mr. Miles-El was
not interviewed about this incident.

Additional Info:

| DEA Agent Hill indicated that they may also have additional charges pending against Mr. Miles-
El and that they had a prosecutor already assigned to their case. He requested that this case be
presented to APA Beth Hand at the Oakland County Prosecutor's Office.

 
 

 

[CR No. 200019515-002 " Written By: BTHUIZDOS, (00186) . Date: 07/21/2020 07:32 AM 7
July 21, 2020 (Tuesday)

 

 

| received and reviewed this report.

All information was forwarded to the Oakland County Prosecutor's Office for review attention to
APA Beth Hand.

 
   

ra nenTNna SN erty Attia aC ys ee

BTVALENTIK - 15:50:23 - DODGE CHARGER BURG WINDOW PLATE - EBQ0070-R/P INA
SILVER JEEP CHEROKEE

 

 

 

 

Page 7 of 7 Created On 07/21/2020 07:39 AM
 

 

Case 2:21-cv-10328-NGE-DRG ECF No.1, PagelD.48 Filed 02/02/21 Page 48 of 55

 

 

 

 

 

US. Department of Justice 7019 1120 0000 3757 2683
Drug Enforcement Administration
1. File No. 2. G-DEP Wentifier
REPORT OF INVESTIGATION enemas mesma
a 3. File Title
(Continuation) FISHER, Johnathan Lamar

 

4.

Page 3 of 4

5. Program Code : 6. Date Prepared
| 07-21-2020

 

contact his mother Eirther Leen Seay-Bey to take custody of his two year
old daughter.

3.

SA Rob Tournaud and GS Mark O'Kray
released the two year old girl to Eirther Seay-Bey.

6. Officer Marthen processed and secured MILES-EL vehicle according to
Bloomfield Township Police Guidelines and subsequently released the
vehicle to General Towing in Auburn Hills, Michigan.

7. TFO William Bechill and GS Mark O'Kray recovered MILES-EL cellular
phone at the scene and transported it to Warren Police Department along
with N-363 to be processed. The cellular phone was not given a DEA exhibit
number and will be secured at Warren Police Department evidence locker. It
was later determined that N-363 would be forfeited federally. N-363 was
removed from SEEE MOQ00429615 (N-363b) and placed into SSEE envelope
8001062029.

CUSTODY OF EVIDENCE

 

Exhibit N-363- is described as $5,2000 of United States Currency. SA Rob
Tournaud and SA Brent Halbert located the exhibit in MILES-EL front right
pants pocket and secured in DEA evidence bag number MJ. MILES-EL
signed the evidence bag for the USC and SA Halbert and SA Tournaud sealed
the bag in front of MILES-EL. GS Mark O'’Kray and TFO Bechill secured the
exhibit at Warren Police Department. On 07-21-2020, GS Mark O'Kray and TFO
Bechill removed the exhibit from Warren Police Department and transported
it to DEA Detroit to be processed as evidence. TFO Bechill, as witnessed
by SA John Hill, removed the exhibit from evidence bag yx for
evidence processing photographs and subsequently secured it in evidence
bag RN. TFO Bechill, as witnessed by SA John Hill, transferred
custody of the exhibit to the DEA Detroit High Value Evidence Custodian.

 

DEA Form = - 6a ‘ DEA SENSITIVE
(Jul. 1996) Drug Enforcement Administration
: e °
E x h wb + This report is the property of the Drug Enforcement Administration.
Neither # nor its contents may be disseminated outside the agency fo which loaned.

i) Previous edition dated 8/94 may be used.
 

 

 

 

US. Department of Justice
Drug Enforcement Administration

eperenrsteneremt

 

 

 

 

 

 

 

 

REPORT OF INVESTIGATION Page 1 of 4

7. Program Code 2. Cross Related Fies | 3. File No. 4. G-bep Wenilfier

P| File Fd —
5. By:John P Hill, SA oO 6. Fie Title

At: oO FISHER, Johnathan Lamar

0

7. (1 Gosed LJ] Requested Action Completed a 8. Date Prepared

1 Action Requested By: 07-21-2020

 

 

 

9. Other Officers:

 

10. Report Re: Acquisition of Exhibit N-363, N-363b, and surveillance of Thunder MILES-EL on
07-20-2020.

 

DETAILS

1. On 07-20-2020, at approximately 3:20 p.m., agents/officers from the DEA
Detroit Enforcement Group 10 established surveillance at the Meijer
located at 28800 Telegraph Road, Southfield, Michigan.

2. At approximately 3:35 p.m., TFO William Bechill and SA Brent Halbert
observed a black’male park a dark colored Hyundai SUV near a maroon Dodge
Charger with Michigan license plate EBBQO0070. Agents/Officers checked the
license plate through law enforcement databases and learned the vehicle
registered to Thunder MILES~EL. Agents/Officers subsequently identified
the driver of the Dodge Charger as MILES-EL. SA Brent Halbert and TFO
Bechill observed the black male exit the Hyundai SUV and enter the
passenger seat of the Dodge Charger. Approximately 15-20 seconds later the
black male exited the passenger seat and left the area. aAgents/Officers
maintained surveillance of MILES-EL and observed him quickly exit the
parking lot and drive north on Telegraph Road. Agent/Officers maintained
surveillance of MILES~EL and coordinated a vehicle stop of MILES-EL with
Officers from the Bloomfield Township Police Department.

3. At approximately 3:50 p.m., Officer Kelly Marthen in a fully marked
police car activated his emergency lights and stopped MILES-EL on Franklin
Road near Kendry Road. MILES-EL ultimately stopped his vehicle in the
parking lot of the Bloomfield Fire Department located at 2389 Franklin
Road, Bloomfield Township, Michigan. Officer Marthen was joined by Officer
David Comerford and Officer Andy Ball who were in additional marked police

 

 

 

 

 

 

41. Distribution: 72. Signature (Agent) 13. Date
Division 07-22-2020
/s/ John P Hill, SA
District 7a" Approved (Name and Tite) 15. Date
Other /s/ Mark N OKray, GS 09-10-2020
DEA Form -6 DEA SENSITIVE
(Jul. 1996) Drug Enforcement Administration

This report is the property of the Drug Enforcement Administration.
Neither & nor its contents may be disseminated outside the agency to w hich loaned.

Previous edition dated 8/94 may be used.
 

 

 

Case 27Z1-CV-10328-NGE-DRG ECF No.1, PagelD.50 Filed 02/02/21 Page 50 of 55

US. Department of Justice
Drug Enforcement Administration

SD

 

 

 

 

 

1. No. 2. ntkier
REPORT OF INVESTIGATION ees ——

Continuati 3. File Title
(Continuation) FISHER, Johnathan Lamar

4.

Page 2 of 4 .

5. Program Code 6. Dale Prepared
a 07-21-2020

 

 

vehicles. Refer to Bloomfield Township Police Report 200013515 for
additional information regarding the interaction between MILES-EL and
Officers. Agents/Officers maintained surveillance of MILES-EL during the
vehicle stop. After making contact with MILES-EL agents/officers observed
officers return to their patrol cars. TFO Bechill observed MILES-

EL moving around inside the passenger compartment of the vehicle. TFO
Bechill explained that MILES-EL was reaching into the backseat and

then leaning into the passenger compartment of the vehicle. TFO Bechill
observed one of the Officers return to the vehicle and make contact with
MILE-EL through the passenger side window. TFO Bechill observed the
officer return to the police car, and MILES-EL continued moving throughout
the passenger compartment of the vehicle. TFO Bechill stated MILES-EL
appeared to be removing objects from a bag in the vehicle and placing the
objects in his pockets and concealing objects in the area of his

groin. TFO Bechill told agents/officers that MILES-EL appeared extremely
nervous and agitated. TFO Bechill observed Officers exit the patrol cars
and walk toward MILES-EL.

4.At this point TFO Bechill observed MILES-EL start the Dodge Charger

and flee from officers northbound on Franklin at a high rate of

speed. Agents/Officers and TFO Bechill maintained surveillance of MILES~
EL north on Franklin Road. TFO Bechill estimated MILES-EL was traveling
at speeds in excess of 80 mph when he fled from Officers. SA Rob Tournaud
observed MILES-EL continue to travel north on Franklin Road into the city
of Pontiac. SA Tournaud observed MILES-EL turn west on Pearsall

Street. SA Tournaud turned west on Pearall but was unable to locate
MILES-EL or the Dodge Charger. Agents/Officers checked Pearsall and the
surrounding streets for MILES-EL. Approximately 2-3 minutes later TFO
Deron Myers observed the Dodge Charger parked in the backyard of 633
Pearsall, Pontiac, Michigan. TFO Meyers observed a black male with a
white t-shirt and khaki shorts running away from the vehicle carrying a
baby. SA Brent Halbert and SA Rob Tournaud subsequently located MILES -EL
carrying the baby walking east on Fildew in front of 619 Fildew, Pontiac,
Michigan, and placed him into custody without further

incident. Agents/Officers explained to MILES-EL that he was under

arrest and he would be subsequently transported to Bloomfield Township
Police Department to be processed. Agents/Officers subsequently seized
$5,200.00 (Exhibit N-363) from MILE-EL. MILES-EL asked agents/officers to

 

DEA Form -6a DEA SENSITIVE
(Jul, 1996) Drug Enforcement Administration

This report is the property of the Drug Enforcement Administration.
Neither it nor its contents may be disseminated outside the agency to which loaned.

Previous edition dated 8/94 may be used.
10
18 44 ev. AASE 2:21-CV-10328-NGE-DR@ TEL, COVERSHERT EO Oedihelid dic PAOR si deeS5 EP ann

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as re
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

uired by law, except as
lerk of Court for the

 

T (a) PLAINTIFFS DEFENDANTS
PEOPLE OF TEMPLE NO. 13 STATE OF MICHIGAN RET AL,

(b) County of Residence of First Listed Plaintiff Oakland
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant Ingham

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

nol SEW TTNe me Abe and Telephone Number)

c/o Brother P. Miles El, Grand Sheik/Divine Minister

PO BOX 430186
Pontiac, Michigan [48343]

Attorneys (If Known)

 

 

 

 

 

 

  
 

  

 

 

    
    

 

 

 

 

 

 

 

 

 

If. BASIS OF JURISDICTION (Place an “X” in One Box Only) TI. CITIZENSHIP OF PRINCIPAL P. ARTIES (Place an "X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
(1 US. Government BB3 Federal Question . PIF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O: O11 Incorporated or Principal Place Oa O04
of Business In This State
B82 /US. Government (4 Diversity Citizen of Another State (22 EF 2 Incorporated and Principal Place O>s O85
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a G3 O 3 Foreign Nation Os Ie
Foreign Country
IV. NATURE OF SUIT (piace an “X" in One Box Only) Click here for: Nature of Suit Code Descriptions,
| CONTRACT _TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES _ |
A 110 Insurance PERSONAL INJURY PERSONAL INJURY  {[[]625 Drug Related Seizure ()422 Appeal 28 USC 158 [2] 375 False Claims Act
120 Marine 310 Airplane (1365 Personal Injury - of Property 21 USC 881 {[7]423 Withdrawal [J 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability [_J690 Other 28 USC 157 3729(a))
A 140 Negotiable Instrument Liability [367 Health Care/ fe 400 State Reapportionment
150 Recovery of Overpayment {7} 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights fe 430 Banks and Banking
Hy 151 Medicare Act cr] 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability 0 368 Asbestos Personal 835 Patent - Abbreviated i 460 Deportation
Student Loans T) 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) [-] 345 Marine Product Liability 840 Trademark Corrupt Organizations
(21153 Recovery of Overpayment Liability PERSONAL PROPERTY (CJ 480 Consumer Credit
of Veteran’s Benefits H 350 Motor Vehicle Be Other Fraud IT7 10 Fair Labor Standards $61 HIA (1395ff) [J 485 Telephone Consumer
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 862 Black Lung (923) Protection Act
190 Other Contract Product Liability 380 Other Personal [-]720 Labor/Management 863 DIWC/DIWW (405(g)) 490 Cable/Sat TV
195 Contract Product Liability [7] 360 Other Personal Property Damage Relations 864 SSID Title XVI (0. Securities/Commodities/
196 Franchise Injury (2385 Property Damage [71740 Railway Labor Act a} 865 RSI (405(g)) Exchange
[J 362 Personal Injury - Product Liability 751 Family and Medical 9070ther Statutory Actions
Medical Malpractice Leave Act Agricultural Acts
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation FEDERAL TAX SUITS [J] 893 Environmental Matters
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 1870 Taxes (U.S. Plaintiff LJ} 895 Freedom of Information
220 Foreclosure 441 Voting fy 463 Alien Detainee Income Security Act or Defendant) Act
His Rent Lease & Ejectment 442 Employment 510 Motions to Vacate (7) 871 iRS—Third Party fy 896 Arbitration
240 Torts to Land 443 Housing/ Sentence 26 USC 7609 899 Administrative Procedure
245 Tort Product Liability Accommodations —_ | [[] 530 General Act/Review or Appeal of
[290 All Other Real Property 445 Amer. w/Disabilities - |[[]535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 462 Naturalization Application CI 950 Constitutionality of
446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration State Statutes
Other 550 Civil Rights Actions
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

   
 

iginal

roceeding State

VI. CAUSE OF ACTION

VII. REQUESTED IN

GIN (Place an "X” in One Box Only)
(2 Removed from

3  Remanded from

Court Appellate Court

Brief description of cause:

 

CHECK IF THIS IS A CLASS ACTION

4 Reinstated or {015 Transterred from

Another
(specify)

Reopened

See attached exhibit GSD NO 701911200000 pg. 3 of 6 sec. A par. 1. et seq.
DEMAND $ See, &e. 6: 35> wg. CHECK YES only if demanded‘in

District
Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).
See attached exhibit GSD NO 701911200000 page 3 of 6 Opening Statement/first paragraph.

6 Multidistrict
Litigation -

C8 Multidistrict
Litigation -
Direct File

aint:

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 74i hb 20 C006 Sec. & JURYDEMAND: — []¥es 0
VIL. RELATED CASE(S) PS FOR we PRE Bee veg:
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
January 27, 2021 A.D.
FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPL YING IFP

JUDGE

MAG. JUDGE
ase 2:21-cv-10328-NGE-DRG ECF No. 1, PagelD.52 Filed 02/02/21 Page 52 of 55

PURSUANT TO LOCAL RULE 83.11

 

 

 

1. Is this a case that has been previously dismissed? L] Yes
If yes, give the following information: ia No
Court:
Case No.:
Judge:
2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [mi] Yes

court, including state court? (Companion cases are matters in which C] No
it appears substantially similar evidence will be offered or the same

or related parties are present and the cases arise out of the same

transaction or occurrence.)

If yes, give the following information:

Court: Bloomfield Township 48th District Court
Case No.: 2020376

Judge: Smith, Kelly, F

Notes:

ee
| Save | [Print | [Reset | [exit |

 

 

 
 

Case 2:21-cv-10328-NGE-DRG ECF No, 1, PagelD.53 Filed 02/02/21 Page 53 of 55

   
 

UNITED STATES
POSTAL SERVICE ©

 

      
  
   

  

U.S. Dollars and Cents

a 19 ae

Serial Number

2715287699

 

 

 

 

 

 

 

 

Ss let Disesiait 52 |
oe
‘ HOO0000800e |
 

 
 

Case 2:21-cv-10328-NGE-DRG ECE No. 1

i

ea
ni
‘
4g

a

 

|

 

 

 

 

 

 

|

 

 

 

 

 

!

 

 

 

 

|

7019 1120 O000 375? 2317
| =|

 

 

 

a
a + j
— US. DESTAFET COURT

! Cpt BEM PLULSEOO sew

2B WwW. Latayete

{ a FORCE

| Dette yw 2

| ? oh 2

| “Ge

—

 

 

 

paeoac

WM #2 45

were
—- uv
2Oo
me Omg
_ FS

=m.
oO

cS

za
sn

R2905K137893-02
Case 2:21-cv-10328-NGE-DRG

Toon pte We 72

YO Bove ysolete
fortise , peihegen LEBER
Usd. fp fer bl te *

ECF No. 1, PagelD.55 Filed 02/02/24 Page 55 of 55

 

TAI

7020 3160 0001 0436 bled 3

EC EIVE
A est

EFICE
u: one \cT AG URT

U-s (eplHe harr=

Denese ULALOPT

ADS
Bel w. e wba. Blok

Pa Or oe

Detrck, 1D. VRSCA

e Wl

48226

tee aaye PAID

He 02, 24
45

OUNT
A2g08K1 97883-02
